--------------------------------------------------------------------------------

Exhibit 10.4
 
 

--------------------------------------------------------------------------------

 
LEASE BY AND BETWEEN


REXAHN PHARMACEUTICALS, INC.


and


THE REALTY ASSOCIATES FUND V, L.P.


of


15245 Shady Grove Road
Rockville, Maryland 20850


dated


June 5, 2009
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
page
       
1.
Basic Lease Provisions.
1
       
2.
Premises.
3
 
2.1.
Lease of Premises and Definition of Project.
3
 
2.2.
Calculation of Size of Building and Premises.
3
 
2.3.
Common Areas-Defined.
3
       
3.
Term.
3
 
3.1.
Term and Commencement Date.
3
 
3.2.
Delay in Possession.
3
 
3.3.
Delays Caused by Tenant.
3
 
3.4.
Tender of Possession.
3
 
3.5.
Early Possession.
3
       
4.
Rent.
3
 
4.1.
Base Rent.
3
 
4.2.
Operating Expense Increases.
3
 
4.3.
Base Rent Increase.
5
       
5.
Security Deposit.
5
       
6.
Use.
 
5
 
6.1.
Use.
5
 
6.2.
Compliance with Law.
5
 
6.3.
Condition of Premises.
5
       
7.
Maintenance, Repairs and Alterations.
6
 
7.1.
Landlord's Obligations.
6
 
7.2.
Tenant's Obligations.
6
 
7.3.
Alterations and Additions.
6
 
7.4.
Failure of Tenant to Remove Property.
7
       
8.
Insurance.
7
 
8.1.
Insurance-Tenant.
7
 
8.2.
Insurance-Landlord.
7
 
8.3.
Insurance Policies.
7
 
8.4.
Waiver of Subrogation.
8
 
8.5.
Coverage.
8
       
9.
Damage or Destruction.
8
 
9.1.
Effect of Damage or Destruction.
8
 
9.2.
Definition of Material Damage.
8
 
9.3.
Abatement of Rent.
8
 
9.4.
Tenant's Acts.
8
 
9.5.
Tenant's Property.
8
 
9.6.
Waiver.
8
       
10.
Real and Personal Property Taxes.
8
 
10.1.
Payment of Taxes.
8
 
10.2.
Definition of "Real Property Tax."
9
 
10.3.
Personal Property Taxes.
9
 
10.4.
Reassessments.
9
       
11.
Utilities.
10
 
11.1.
Services Provided by Landlord.
10
 
11.2.
Occupant Density.
10
 
11.3.
Hours of Service.
10
 
11.4.
Excess Usage by Tenant.
10
 
11.5.
Interruptions.
10
       
12.
Assignment and Subletting.
10
 
12.1.
Landlord's Consent Required.
10
 
12.2.
Leveraged Buy-Out.
10
 
12.3.
Standard For Approval.
10
 
12.4.
Additional Terms and Conditions.
10
 
12.5.
Additional Terms and Conditions Applicable to Subletting.
11
 
12.6.
Transfer Premium from Assignment or Subletting.
11
 
12.7.
Landlord's Option to Recapture Space.
11
 
12.8.
Landlord's Expenses.
12

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
13.
Default; Remedies.
12
 
13.1.
Default by Tenant.
12
 
13.2.
Remedies.
12
 
13.3.
Default by Landlord.
13
 
13.4.
Late Charges.
13
 
13.5.
Interest on Past-due Obligations.
13
 
13.6.
Payment of Rent and Security Deposit After Default.
13
       
14.
Landlord's Right to Cure Default; Payments by Tenant.
14
       
15.
Condemnation.
14
       
16.
Vehicle Parking.
14
 
16.1.
Use of Parking Facilities.
14
 
16.2.
Parking Charges.
14
       
17.
Broker's Fee.
14
       
18.
Estoppel Certificate.
14
 
18.1.
Delivery of Certificate.
14
 
18.2.
Failure to Deliver Certificate.
14
       
19.
Landlord's Liability.
14
       
20.
Indemnity.
15
       
21.
Exemption of Landlord from Liability.
15
       
22.
Hazardous Material.
15
 
22.1.
Definition and Consent.
15
 
22.2.
Duty to Inform Landlord.
15
 
22.3.
Inspection; Compliance.
15
       
23.
Medical Waste.
16
 
23.1.
Disposal of Medical Waste.
16
 
23.2.
Duty to Inform Landlord.
16
 
23.3.
Inspection; Compliance.
16
       
24.
Tenant Improvements.
16
       
25.
Subordination.
16
 
25.1.
Effect of Subordination.
16
 
25.2.
Execution of Documents.
16
       
26.
Options.
16
 
26.1.
Definition.
16
 
26.2.
Options Personal.
16
 
26.3.
Multiple Options.
17
 
26.4.
Effect of Default on Options.
17
 
26.5.
Limitations on Options.
17
 
26.6.
Notice of Exercise of Option.
17
       
27.
Landlord Reservations.
17
       
28.
Changes to Project.
17
       
29.
Substitution of Other Premises.
17
       
30.
Holding Over.
17
       
31.
Landlord's Access.
17
 
31.1.
Access.
17
 
31.2.
Keys.
18
32.
Security Measures.
18
       
33.
Easements.
18

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
34.
Transportation Management.
18
       
35.
Severability.
18
       
36.
Time of Essence.
18
       
37.
Definition of Additional Rent.
18
       
38.
Incorporation of Prior Agreements.
18
       
39.
Amendments.
18
       
40.
Notices.
18
       
41.
Waivers.
18
       
42.
Covenants.
18
       
43.
Binding Effect; Choice of Law.
19
       
44.
Attorneys' Fees.
19
       
45.
Auctions.
19
       
46.
Signs.
19
       
47.
Merger.
19
       
48.
Quiet Possession.
19
       
49.
Authority.
19
       
50.
Conflict.
19
       
51.
Multiple Parties.
19
       
52.
Interpretation.
19
       
53.
Prohibition Against Recording.
19
       
54.
Relationship of Parties.
19
       
55.
Rules and Regulations.
19
       
56.
Right to Lease.
19
       
57.
Security Interest.
19
       
58.
Security for Performance of Tenant's Obligations.
20
       
59.
Financial Statements.
20
       
60.
Attachments.
20
       
61.
Confidentiality.
20
       
62.
Effect of Force Majeure Events.
20
       
63.
OFAC Certification.
20
       
64.
WAIVER OF JURY TRIAL.
20
       
ADDENDUM
Add-1
       
EXHIBIT A
A-1
       
EXHIBIT B
B-1

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
EXHIBIT C
C-1
       
EXHIBIT D
D-1
       
SCHEDULE 1
Sch 1-1
       
SCHEDULE 1-A
Sch 1-A-1


 
iv

--------------------------------------------------------------------------------

 

15245 SHADY GROVE ROAD
ROCKVILLE, MARYLAND
STANDARD OFFICE LEASE


1.  Basic Lease Provisions.


 
1.1.
Parties:  This Lease, dated for reference purposes only June 5, 2009, is made by
and between THE REALTY ASSOCIATES FUND V, L.P., a Delaware limited partnership,
("Landlord") and REXAHN PHARMACEUTICALS, INC., a Delaware corporation
("Tenant").



 
1.2.
Premises:  Suite Number 455, as shown on Exhibit "A" attached hereto (the
"Premises").



 
1.3.
Rentable Area of Premises:  5,466 rentable square feet.



 
1.4.
Building Address:  15245 Shady Grove Road, Rockville, Maryland 20850.



 
1.5.
Use:  General office use, subject to the requirements and limitations contained
in Section 6.­



 
1.6.
Term:  Five (5) years.



 
1.7.
Commencement Date:  June 29, 2009.



 
1.8.
Base Rent:  $6,377.00 per month.



 
1.9.
Base Rent Paid Upon Execution:  $6,377.00 for the first month of the Term for
which Rent is due.



 
1.10.
Security Deposit:  $100,000.00  See Addendum Paragraph 2



 
1.11.
Tenant's Share:  2.99%.



 
1.12.
Base Year:  The calendar year 2009.



 
1.13.
Number of Parking Spaces:  Reserved: N/A  Unreserved: 18.



 
1.14.
Parking Rates Per Space:  Reserved: $N/A  Unreserved: $0.00



 
1.15.
Real Estate Broker:



 
Landlord:
McShea & Company, Inc.



 
Tenant:
Studley, Inc.



 
1.16.
Attachments to Lease:  Addendum; Exhibit A - "Premises", Exhibit B -
"Verification Letter", Exhibit C - "Rules and Regulations", Exhibit D – “Form of
Letter of Credit”, Schedule 1 - "Work Letter Agreement”, Schedule 1-A – “Space
Plan”.



 
1.17.
Address for Notices:



 
Landlord:
The Realty Associates Fund V, L.P.

c/o McShea & Company, Inc.
100 Lakeforest Boulevard
Suite 500
Gaithersburg, Maryland  20877
Attention:  Laurie Craft


 
With Copy To:
TA Associates Realty

28 State Street
Boston, Massachusetts  02109
Attention:  Asset Manager-Maryland


 
Tenant:
Rexahn Pharmaceuticals, Inc.

 
Prior to
9620 Medical Center Drive

 
Occupancy:
Rockville, Maryland 20850

Attention:  Tae Heum “Ted” Jeong


 
After Occupancy:
Rexahn Pharmaceuticals, Inc.

15245 Shady Grove Road, Suite 455
Rockville, Maryland 20850
Attention:  Tae Heum “Ted” Jeong


 
1.18.
Rent Payment Address:

Realty Associates Fund V, LP
c/o McShea Management, Inc.
Box 223342
Pittsburgh, PA 15251-2342

 
1

--------------------------------------------------------------------------------

 

 
1.19.
Agent for Service of Process:  If Tenant is a corporation, the name and address
of Tenant's registered agent for service of process is:



CSC-Lawyers Incorporating Service
7 St. Paul Street, Suite 1660
Baltimore, Maryland


 
1.20.
Interpretation.  The Basic Lease Provisions shall be interpreted in conjunction
with all of the other terms and conditions of this Lease.  Other terms and
conditions of this Lease modify and expand on the Basic Lease Provisions.  If
there is a conflict between the Basic Lease Provisions and the other terms and
conditions of this Lease, the other terms and conditions shall control.


 
2

--------------------------------------------------------------------------------

 

2.  Premises.


2.1.  Lease of Premises and Definition of Project. The “Premises” shall mean the
area shown on Exhibit “A” to this Lease.  Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, upon all of the conditions set forth herein
the Premises, together with certain rights to the Common Areas (as defined in
Section 2.3 below) as hereinafter specified.  The Premises shall not include an
easement for light, air or view.  The building of which the Premises is a part
(the "Building"), the Common Areas, the land upon which the same are located,
along with all other buildings and improvements thereon or thereunder, including
all parking facilities, are herein collectively referred to as the "Project."


2.2.  Calculation of Size of Building and Premises. The number of rentable
square feet in the Premises has been calculated in accordance with the Standard
Method for measuring Floor Area in Office Buildings, ANSI Z65.1-1996, as
promulgated by the Building Owners and Managers Association (“BOMA”)
International.  If the rentable square feet in the Premises changes after this
Lease is executed by Landlord and Tenant, the Base Rent and any advance rent
shall be adjusted by multiplying the actual number of rentable square feet in
the Premises by the per square foot rental obtained by dividing the Base Rent
initially set forth in Section 1.8 by the number of rentable square feet
initially set forth in Section 1.3.  If the number of rentable square feet in
the Premises is changed, Tenant's Share shall be adjusted as provided in Section
4.2(a).


2.3.  Common Areas-Defined.  The term "Common Areas" is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
Project that are designated by Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and the other tenants of the Project and
their respective employees, suppliers, customers and invitees, including, but
not limited to, common entrances, lobbies, corridors, stairwells, public
restrooms, elevators, parking areas, loading and unloading areas, roadways and
sidewalks.  Landlord may also designate other land and improvements outside the
boundaries of the Project to be a part of the Common Areas, provided that such
other land and improvements have a reasonable and functional relationship to the
Project.


3.  Term.


3.1.  Term and Commencement Date. The Term and Commencement Date of this Lease
are as specified in Sections 1.6 and 1.7. Tenant shall, within five (5) business
days after Landlord's request, complete and execute the letter attached hereto
as Exhibit "B" and deliver it to Landlord.  Tenant's failure to execute the
letter attached hereto as Exhibit "B" within said five (5) business day period
shall be a material default hereunder and shall constitute Tenant's
acknowledgement of the truth of the facts contained in the letter delivered by
Landlord to Tenant.


3.2.  Intentionally Omitted.


3.3.  Intentionally Omitted.


3.4.  Intentionally Omitted.


3.5.  Early Possession.  Provided that Tenant does not interfere with or delay
the completion by Landlord or its agents or contractors of the construction of
any tenant improvements, Tenant shall have the right to enter the Premises up to
fifteen (15) days prior to the Commence­ment Date for the purpose of installing
furniture, trade fixtures, equipment, and similar items. Tenant shall be liable
for any damages or delays caused by Tenant's activities at the
Premises.  Provided that Tenant has not begun operating its business from the
Premises, and subject to all of the terms and conditions of the Lease, the
foregoing activity shall not constitute the delivery of possession of the
Premises to Tenant and the Term of the Lease shall not commence as a result of
said activities.  Prior to entering the Premises, Tenant shall obtain all
insurance it is required to obtain by the Lease and shall provide certificates
of said insurance to Landlord.  Tenant shall coordinate such entry with
Landlord's building manager, and such entry shall be made in compliance with all
terms and conditions of this Lease and the Rules and Regulations attached
hereto.


4.  Rent.


4.1.  Base Rent.  Subject to adjustment as hereinafter provided in Section 4.3,
Tenant shall pay to Landlord the Base Rent for the Premises set forth in Section
1.8, without offset or deduction on the first day of each calendar month during
the Term of this Lease.  At the time Tenant executes this Lease it shall pay to
Landlord the advance Base Rent described in Section 1.9.  Base Rent for any
period during the Term hereof which is for less than one month shall be prorated
based upon the actual number of days of the calendar month involved.  Base Rent
and all other amounts payable to Landlord hereunder shall be payable to Landlord
in lawful money of the United States and Tenant shall be responsible for
delivering said amounts to Landlord at the address stated herein or to such
other persons or to such other places as Landlord may designate in writing.


4.2.  Operating Expense Increases.  Tenant shall pay to Landlord during the Term
hereof, in addition to the Base Rent, Tenant's Share of the amount by which all
Operating Expenses, as defined in Section 4.2(c) below, for each Comparison Year
(as defined in Section 4.2(b) below) exceeds the amount of all Operating
Expenses for the Base Year.  If less than 95% of the rentable square feet in the
Project is occupied by tenants or Landlord is not supplying services to 95% of
the rentable square feet of the Project at any time during any calendar year
(including the Base Year), Operating Expenses for such calendar year shall be an
amount equal to the Operating Expenses which would normally be expected to be
incurred had 95% of the Project's rentable square feet been occupied and had
Landlord been supplying services to 95% of the Project's rentable square feet
throughout such calendar year (hereinafter the "Grossed Up Operating
Expenses").  Tenant's Share of Operating Expense increases shall be determined
in accordance with the following provisions:


(a)  "Tenant's Share" is defined as the percentage set forth in Section 1.11,
which percentage has been determined by dividing the number of rentable square
feet in the Premises by ninety-five percent (95%) of the total number of
rentable square feet in the Project and multiplying the resulting quotient by
one hundred (100).  In the event that the number of rentable square feet in the
Project or the Premises changes, Tenant's Share shall be adjusted in the year
the change occurs, and Tenant's Share for such year shall be determined on the
basis of the days during such year that each Tenant's Share was in effect.


(b)  "Comparison Year" is defined as each calendar year during the Term of this
Lease after the Base Year.  Tenant's Share of the Operating Expense increases
for the last Comparison Year of the Term of this Lease shall be prorated
according to that portion of such Comparison Year as to which Tenant is
responsible for a share of such increase.

 
3

--------------------------------------------------------------------------------

 

(c)  "Operating Expenses" shall include all costs, expenses and fees incurred by
Landlord in connection with or attributable to the Project, including but not
limited to, the following items: (i) all costs, expenses and fees associated
with or attributable to the ownership, management, operation, repair,
maintenance, improvement, alteration and replacement of the Project, or any part
thereof, including but not limited to, the following: (A) all surfaces,
coverings, decorative items, carpets, drapes, window coverings, parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, stairways, walls,
structural elements, landscaped areas, striping, bumpers, irrigation systems,
lighting facilities, building exteriors and roofs, fences and gates; (B) all
heating, ventilating and air conditioning equipment ("HVAC") (including, but not
limited to, the cost of replacing or retrofitting HVAC equipment to comply with
laws regulating or prohibiting the use or release of chlorofluorocarbons or
hydrochlorofluorocarbons), plumbing, mechanical, electrical systems, life safety
systems and equipment, telecommunication equipment, elevators, escalators,
tenant directories, fire detection systems including sprinkler system
maintenance and repair; (ii) the cost of trash disposal, janitorial and cleaning
services and security services and systems; (iii) the cost of all insurance
purchased by Landlord and enumerated in Section 8 of this Lease, including any
deductibles; (iv) the cost of water, sewer, gas, electricity, and other
utilities available at the Project and paid by Landlord; (v) the cost of labor,
salaries and applicable fringe benefits incurred by Landlord; (vi) the cost of
materials, supplies and tools used in managing, maintaining and/or cleaning the
Project; (vii) the cost of reasonable accounting fees, management fees (not to
exceed four percent (4%) of gross revenues collected annually),  legal fees and
consulting fees attributable to the ownership, operation, management,
maintenance and repair of the Project plus the cost of any space occupied by the
property manager (if Landlord is the property manager, Landlord shall be
entitled to receive a fair market management fee); (viii) the cost of operating,
replacing, modifying and/or adding improvements or equipment mandated by any
law, statute, regulation or directive of any governmental agency and any repairs
or removals necessitated thereby (including, but not limited to, the cost of
complying with the Americans With Disabilities Act and regulations of the
Occupational Safety and Health Administration); (ix) payments made by Landlord
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the payment or sharing of costs among
property owners; (x) any business property taxes or personal property taxes
imposed upon the fixtures, machinery, equipment, furniture and personal property
used in connection with the operation of the Project; (xi) the cost of all
business licenses, including Business Professional and Occupational License
Taxes and Business Improvements Districts Taxes, any gross receipt taxes based
on rental income or other payments received by Landlord, commercial rental taxes
or any similar taxes or fees; (xii) transportation taxes, fees or assessments,
including but not limited to, mass transportation fees, metrorail fees, trip
fees, regional and transportation district fees; (xiii) all costs and expenses
associated with or related to the implementation by Landlord of any
transportation demand management program or similar program; (xiv) fees assessed
by any air quality management district or other governmental or
quasi-governmental entity regulating pollution; (xv) the cost of maintaining,
repairing, securing and replacing existing intra-building network cabling; and
(xvi) the cost of any other service reasonably provided by Landlord or any cost
that is elsewhere stated in this Lease to be an "Operating Expense".  Real
Property Taxes (as defined in Section 10 hereof) shall be paid in accordance
with Section 10 below and shall not be included in Operating Expenses.  Landlord
shall have the right but not the obligation, from time to time, to equitably
allocate some or all of the Operating Expenses among different tenants of the
Project or among the different buildings which comprise the Project (the "Cost
Pools").


(d)  Notwithstanding anything to the contrary, Operating Expenses shall not
include: (i) any expenses paid by any tenant directly to third parties, or as to
which Landlord is otherwise reimbursed by any third party or by insurance
proceeds; (ii) any amounts which would otherwise be included in Operating
Expenses paid to any person, firm or corporation related or otherwise affiliated
with Landlord or any general partner, officer or director of Landlord or any of
its general partners, to the extent same exceeds arms-length competitive prices
paid in the Washington, D.C. metropolitan area for the services or goods
provided (i.e., that portion of the costs and expenses for such services that
exceed the competitive rate shall not be included in Operating Expenses); and
(iii) salaries, wages and benefits of any employee above the level of senior
property manager; or any salary, wages, or other compensation or benefits for
off-site employees applicable to the time spent working at other buildings,
other than the Building manager (provided that with respect to each employee
that services the Building and other buildings, a pro rata portion of such
employee's salary shall be included in Operating Expenses).


(e)  If the cost incurred in making an improvement or replacing any equipment is
not fully deductible as an expense in the year incurred in accordance with
generally accepted accounting principles, the cost shall be amortized over the
useful life of the improvement or equipment, as reasonably determined by
Landlord in accordance with Generally Accepted Accounting Principles, together
with an interest factor on the unamortized cost of such item equal to the lesser
of (i) eight percent (8%) per annum, or (ii) the maximum rate of interest
permitted by applicable law.


(f)  Tenant's Share of Operating Expense increases shall be payable by Tenant
within thirty (30) days after a reasonably detailed statement of actual expenses
is presented to Tenant by Landlord.  At Landlord's option, however, Landlord
may, from time to time, reasonably estimate what Tenant's Share of Operating
Expense increases will be, and the same shall be payable by Tenant monthly
during each Comparison Year of the Term of the Lease, on the same day as the
Base Rent is due hereunder.  In the event that Tenant pays Landlord's estimate
of Tenant's Share of Operating Expense increases, Landlord shall use its best
efforts to deliver to Tenant within one hundred eighty (180) days after the
expiration of each Comparison Year a reasonably detailed statement (the
"Statement") showing Tenant's Share of the actual Operating Expense increases
incurred during such year. Landlord's failure to deliver the Statement to Tenant
within said period shall not constitute Landlord's waiver of its right to
collect said amounts or otherwise prejudice Landlord's rights hereunder.  If
Tenant's payments under this Section 4.2(f) during said Comparison Year exceed
Tenant's Share as indicated on the Statement, Tenant shall be entitled to credit
the amount of such overpayment against Tenant's Share of Operating Expense
increases next falling due.  If Tenant's payments under this Section 4.2(f)
during said Comparison Year were less than Tenant's Share as indicated on the
Statement, Tenant shall pay to Landlord the amount of the deficiency within
thirty (30) days after delivery by Landlord to Tenant of the
Statement.  Landlord and Tenant shall forthwith adjust between them by cash
payment any balance determined to exist with respect to that portion of the last
Comparison Year for which Tenant is responsible for Operating Expense increases,
notwithstanding that the Term of the Lease may have terminated before the end of
such Comparison Year; and this provision shall survive the expiration or earlier
termination of the Lease.


(g)  The computation of Tenant's Share of Operating Expense increases is
intended to provide a formula for the sharing of costs by Landlord and Tenant
and will not necessarily result in the reimbursement to Landlord of the exact
costs it has incurred.


(h)  If Tenant disputes the amount set forth in the Statement, Tenant shall have
the right, at Tenant's sole expense, not later than one hundred eighty (180)
days following receipt of such Statement, to cause Landlord's books and records
in respect to the calendar year which is the subject of the Statement to be
audited by a certified public accountant acceptable to Landlord. The audit shall
take place at the offices of Landlord where its books and records are located at
a mutually convenient time during Landlord's regular business hours.  Before
conducting any audit, Tenant must pay the full amount of Operating Expenses
billed.  Tenant shall have no right to conduct an audit or to give Landlord
notice that it desires to conduct an audit at any time Tenant is in default
under the Lease.  The accountant conducting the audit shall be compensated on an
hourly basis and shall not be compensated based upon a percentage of overcharges
it discovers.  No subtenant shall have any right to conduct an audit, and no
assignee shall conduct an audit for any period during which such assignee was
not in possession of the Premises.  Tenant's right to undertake an audit with
respect to any calendar year shall expire one hundred eighty (180) days after
Tenant's receipt of the Statement for such calendar year, and such Statement
shall be final and binding upon Tenant and shall, as between the parties, be
conclusively deemed correct, at the end of such one hundred eighty (180) day
period, unless prior thereto Tenant shall have given Landlord written notice of
its intention to audit Operating Expenses for the calendar year which is the
subject of the Statement.  If Tenant gives Landlord notice of its intention to
audit Operating Expenses, it must commence such audit within sixty (60) days
after such notice is delivered to Landlord, and the audit must be completed
within one hundred twenty (120) days after such notice is delivered to
Landlord.  If Tenant does not commence and complete the audit within such
periods, the Statement which Tenant elected to audit shall be deemed final and
binding upon Tenant and shall, as between the parties, be conclusively deemed
correct. If the parties agree to the results of such audit, Tenant's Share of
Operating Expenses shall be appropriately adjusted based upon the results of
such audit, and the results of such audit shall be final and binding upon
Landlord and Tenant.  If the parties do not agree upon the inclusion or amount
of any Operating Expense charged by Landlord, the sole remedy of Tenant shall be
to conduct an audit within the time specified in this Lease and, if still in
disagreement with Landlord, to submit the matter to arbitration within thirty
(30) days after completion of the audit to request an adjustment to any disputed
Operating Expense item.  In no event will this Lease be terminable nor shall
Landlord be liable for damages based upon any disagreement regarding an
adjustment of Operating Expenses. Tenant agrees that the results of any
Operating Expenses audit shall be kept strictly confidential by Tenant and shall
not be disclosed to any other person or entity.  Any audit conducted pursuant to
this Section 4.2(h) shall be conducted at Tenant's sole cost and expense, unless
such audit determines that an error has been made in Landlord's determination
and calculation of Operating Expenses which results in an adjustment to the
amounts determined and calculated by Landlord in the amount of five percent (5%)
or more, in which case Landlord shall pay for the commercially reasonable fees
and expenses of Tenant's accounting firm or third party representative (provided
such fees shall not exceed the total amount of Landlord's refund to Tenant in
connection with any adjustment made pursuant to this Section 4.2(h)), but if
such adjustment is less than five percent (5%), Tenant shall pay for such fees
and expenses.

 
4

--------------------------------------------------------------------------------

 

4.3.  Base Rent Increase.      See Addendum Paragraph 1


5.  Security Deposit.  Tenant shall deliver to Landlord at the time it executes
this Lease the Security Deposit set forth in Section 1.10 as security for
Tenant's faithful performance of Tenant's obligations hereunder.  If Tenant
fails to pay Base Rent or other charges due hereunder, or otherwise defaults
with respect to any provision of this Lease, Landlord may use all or any portion
of said deposit for the payment of any Base Rent or other charge due hereunder,
to pay any other sum to which Landlord may become obligated by reason of
Tenant's default, or to compensate Landlord for any loss or damage which
Landlord may suffer thereby.  If Landlord so uses or applies all or any portion
of said deposit, Tenant shall within ten (10) days after written demand therefor
deposit cash with Landlord in an amount sufficient to restore said deposit to
its full amount.  Landlord shall not be required to keep said Security Deposit
separate from its general accounts.  If Tenant performs all of Tenant's
obligations hereunder, said deposit, or so much thereof as has not heretofore
been applied by Landlord, shall be returned, without payment of interest or
other amount for its use, to Tenant (or, at Landlord's option, to the last
assignee, if any, of Tenant's interest hereunder) at the expiration of the Term
hereof, and after Tenant has vacated the Premises.  No trust relationship is
created herein between Landlord and Tenant with respect to said Security
Deposit.  Tenant acknowledges that the Security Deposit is not an advance
payment of any kind or a measure of Landlord's damages in the event of Tenant's
default.  Tenant hereby waives the provisions of any law which is inconsistent
with this Section 5.


See Addendum Paragraph 2


6.  Use.


6.1.  Use.  The Premises shall be used and occupied only for the purpose set
forth in Section 1.5 and for no other purpose.  If Section 1.5 gives Tenant the
right to use the Premises for general office use, by way of example and not
limitation, general office use shall not include medical office use or any
similar use, laboratory use, classroom use, any use not characterized by
applicable zoning and land use restrictions as general office use, or any use
which would require Landlord or Tenant to obtain a conditional use permit or
variance from any federal, state or local authority, or any use not compatible,
in Landlord's sole but reasonable judgment, with a first class office
building.  Notwithstanding any permitted use inserted in Section 1.5, Tenant
shall not use the Premises for any purpose which would violate the Project's
certificate of occupancy, any conditional use permit or variance applicable to
the Project or violate any covenants, conditions or other restrictions
applicable to the Project.  No exclusive use has been granted to Tenant
hereunder.


6.2.  Compliance with Law.


(a)  Landlord represents and warrants to Tenant that, to the best of Landlord's
knowledge, the Premises, in the state existing on the Commencement Date of this
Lease, but without regard to alterations or improvements to be made by the
Tenant or the use for which Tenant will occupy the Premises, does not violate
any covenants or restrictions of record, or any applicable building code,
regulation or ordinance in effect on such date.  If Tenant occupies the Premises
at the time this Lease is executed, this warranty shall be of no force or
effect.


(b)  Tenant shall, at Tenant's sole expense, promptly comply with all applicable
laws, ordinances, rules, regulations, orders, certificates of occupancy,
conditional use or other permits, variances, covenants and restrictions of
record, the recommendations of Landlord's engineers or other consultants, and
requirements of any fire insurance underwriters, rating bureaus or government
agencies, now in effect or which may hereafter come into effect, whether or not
they reflect a change in policy from that now existing, during the Term or any
part of the Term hereof, relating in any manner to the Premises or the
occupation and use by Tenant of the Premises.  Tenant shall, at Tenant's sole
expense, comply with all requirements of the Americans With Disabilities Act
that relate to the Premises, and all federal, state and local laws and
regulations governing occupational safety and health.  Tenant shall conduct its
business and use the Premises in a lawful manner and shall not use or permit the
use of the Premises or the Common Areas in any manner that will tend to create
waste or a nuisance or shall tend to disturb other occupants of the Project.
Tenant shall obtain, at its sole expense, any permit or other governmental
authorization required to operate its business from the Premises.  Landlord
shall not be liable for the failure of any other tenant or person to abide by
the requirements of this Section or to otherwise comply with applicable laws and
regulations, and Tenant shall not be excused from the performance of its
obligations under this Lease due to such a failure.  To the extent that Landlord
receives any notice from a governmental entity that the Common Areas of the
Project are in violation of any requirement of the Americans with Disabilities
Act ("ADA") and the Landlord is obligated pursuant to a final determination to
undertake action in order to comply with ADA, then in such event Landlord agrees
to undertake such remedial action.  If such requirement was in effect as of the
date hereof and such violation existed as of the date hereof, Landlord shall be
responsible for the cost of curing such violation.  If such requirement was not
in effect as of the date hereof or such violation did not exist as of the date
hereof, then the cost of curing such violation shall be included in Operating
Expenses, except to the extent such costs would otherwise be excluded from
Operating Expenses pursuant to the terms of Section 4.2 hereof.  To the extent
that such notice requires action with regard to Tenant's particular use of the
Premises or in connection with any alterations or improvements to be constructed
at the Premises either by Tenant or on behalf of Tenant, Tenant shall be
obligated to undertake such action at Tenant's sole cost and expense.  Tenant
shall be solely responsible, at Tenant's sole cost and expense, for complying
with all requirements of the ADA which relate to the interior of the
Premises.  Notwithstanding anything to the contrary contained herein, and
subject to reimbursement (if applicable) in accordance with Section 4.2
hereinabove, Landlord shall be responsible for all ADA and code compliance of
Common Areas including, without limitation, any bathrooms, stairs, and
elevators, but shall not be responsible for such compliance within Tenant’s
Premises to the extent such compliance is caused by Tenant’s particular use of
the Premises or any construction to the Premises undertaken by Tenant or on
behalf of Tenant


6.3.  Condition of Premises.  Except as otherwise provided in this Lease, Tenant
hereby accepts the Premises and the Project in their condition existing as of
the Commencement Date of this Lease, subject to all applicable federal, state
and local laws, ordinances, regulations and permits governing the use of the
Premises, the Project's certificate of occupancy, any applicable conditional use
permits or variances, and any easements, covenants or restrictions affecting the
use of the Premises or the Project.  Tenant acknowledges that it has satisfied
itself by its own independent investigation that the Premises and the Project
are suitable for its intended use, and that neither Landlord nor Landlord's
agents has made any representation or warranty as to the present or future
suitability of the Premises, or the Project for the conduct of Tenant's
business. Landlord shall deliver the Premises with the electrical system,
plumbing system, HVAC system and other mechanical systems and components of the
Premises in good working order.

 
5

--------------------------------------------------------------------------------

 

7.  Maintenance, Repairs and Alterations.


7.1.  Landlord's Obligations.  Landlord shall keep the Project (excluding the
interior of the Premises and space leased to other occupants of the Project) in
good condition and repair.  If plumbing pipes, electrical wiring, HVAC ducts or
vents within the Premises are in need of repair, Tenant shall immediately notify
Landlord, and Landlord shall cause the repairs to be completed within a
reasonable time, and, unless necessitated by the negligent or intentional acts
of Tenant, its agents, employees or contractors, the entire cost of the repairs
shall be considered an Operating Expense and reimbursed in accordance with
Section 4.2 herein. Except as provided in Section 9.3, there shall be no
abatement of rent or liability to Tenant on account of any injury or
interference with Tenant's business with respect to any improvements,
alterations or repairs made by Landlord to the Project or any part
thereof.  Tenant expressly waives the benefits of any statute now or hereafter
in effect which would otherwise afford Tenant the right to make repairs at
Landlord's expense or to terminate this Lease because of Landlord's failure to
keep the Project in good order, condition and repair but only to the extent the
provisions of any such statute conflict with the terms and provisions of this
Lease; provided, however, nothing in this Section 7 shall be deemed to be a
waiver of Tenant’s right to a claim of constructive eviction.


7.2.  Tenant's Obligations. 
 
(a)  Subject to the requirements of Section 7.3, Tenant shall be responsible for
keeping the Premises in good condition and repair, at Tenant's sole expense.  By
way of example, and not limitation, Tenant shall be responsible, at Tenant's
sole expense, for repairing and/or replacing, carpet, marble, tile or other
flooring, paint, wall coverings, corridor and interior doors and door hardware,
telephone and computer equipment, interior glass, window treatments, ceiling
tiles, shelving, cabinets, millwork and other tenant improvements, and for the
maintenance, repair and/or replacement of any supplemental and/or dedicated HVAC
equipment for the Premises which serves the Premises exclusively. In addition,
Tenant shall be responsible for the installation, maintenance and repair of all
telephone, computer and related cabling from the telephone terminal room on the
floor on which the Premises is located to and throughout the Premises, and
Tenant shall be responsible for any loss, cost, damage, liability and expense
(including attorneys' fees) arising out of or related to the installation,
maintenance, repair and replacement of such cabling.  If Tenant fails to keep
the Premises in good condition and repair, Landlord may, but shall not be
obligated to, make any necessary repairs following written notice to Tenant and
the expiration of a ten (10) day cure period (except in the event of situations
reasonably believed by Landlord to constitute an emergency).  If Landlord makes
such repairs, Landlord shall bill Tenant for the reasonable cost of the repairs
as additional rent, and said additional rent shall be payable by Tenant within
ten (10) business days.


(b)  On the last day of the Term hereof, or on any sooner termination, Tenant
shall surrender the Premises to Landlord in the same condition as received,
ordinary wear and tear and casualty damage excepted, clean and free of debris
and Tenant's personal property.  Tenant shall repair any damage to the Premises
occasioned by the installation or removal of Tenant's trade fixtures,
furnishings and equipment.  Tenant shall leave the electrical distribution
systems, plumbing systems, lighting fixtures, HVAC ducts and vents, window
treatments, wall coverings, carpets and other floor coverings, doors and door
hardware, millwork, ceilings and other tenant improvements at the Premises and
in good condition, ordinary wear and tear excepted.


7.3.  Alterations and Additions.


(a)  Tenant shall not, without Landlord's prior written consent, which may be
given or withheld in Landlord's sole discretion, make any alterations,
improvements, additions, utility installations or repairs (hereinafter
collectively referred to as "Alteration(s)") in, on or about the Premises or the
Project.  Alterations shall include, but shall not be limited to, the
installation or alteration of security or fire protection systems, communication
systems, millwork, shelving, file retrieval or storage systems, carpeting or
other floor covering, window and wall coverings, electrical distribution
systems, lighting fixtures, telephone or computer system wiring, HVAC and
plumbing.  At the expiration of the Term, Landlord may require the removal of
any Alterations installed by Tenant and the restoration of the Premises and the
Project to their prior condition, at Tenant's expense.  To the extent Landlord's
consent is required pursuant to this subsection, then, at the written request of
Tenant, Landlord agrees to notify Tenant concurrently with Landlord's decision
concerning such Alteration whether Landlord will require Tenant to remove such
Alteration at the end of the Term. If a work letter agreement is entered into by
Landlord and Tenant, Tenant shall not be obligated to remove the tenant
improvements constructed in accordance with the work letter agreement.  If, as a
result of any Alteration made by Tenant, Landlord is obligated to comply with
the Americans With Disabilities Act or any other law or regulation and such
compliance requires Landlord to make any improvement or Alteration to any
portion of the Project, as a condition to Landlord's consent, Landlord shall
have the right to require Tenant to pay to Landlord prior to the construction of
any Alteration by Tenant, the entire cost of any improvement or Alteration
Landlord is obligated to complete by such law or regulation.  Should Landlord
permit Tenant to make its own Alterations, Tenant shall use only such contractor
as has been expressly approved by Landlord, and Landlord may require Tenant to
provide to Landlord, at Tenant's sole cost and expense, a lien and completion
bond in an amount equal to one and one-half times the estimated cost of such
Alterations, to insure Landlord against any liability for mechanic's and
materialmen's liens and to insure completion of the work.  In addition, Tenant
shall pay to Landlord a fee equal to six percent (6%) of the cost of the
Alterations to compensate Landlord for the overhead and other costs it incurs in
reviewing the plans for the Alterations and in monitoring the construction of
the Alterations.  Should Tenant make any Alterations without the prior approval
of Landlord, or use a contractor not expressly approved by Landlord, Landlord
may, at any time during the Term of this Lease, require that Tenant remove all
or part of the Alterations and return the Premises to the condition it was in
prior to the making of the Alterations.  In the event Tenant makes any
Alterations, Tenant agrees to obtain or cause its contractor to obtain, prior to
the commencement of any work, "builders all risk" insurance in an amount
approved by Landlord and workers compensation insurance. Notwithstanding
anything to the contrary contained herein, Landlord will not unreasonably
withhold, condition or delay its consent to any non-structural Alterations
provided that Tenant otherwise complies with the provisions of this Section 7.3
and that (i) such Alterations are not visible from the exterior of the Premises,
and (ii) such Alterations do not affect any of the Building systems or
structure.  Furthermore, Tenant shall have the right to make cosmetic,
non-structural Alterations (consisting of painting, carpeting, wall papering
only) (hereinafter, “Cosmetic Alterations”) to the Premises without obtaining
Landlord's prior written consent, provided that Tenant has given Landlord prior
written notice of its intention to make such Alterations and that Tenant
otherwise complies with the provisions of this Section 7.3. For purposes of the
Lease, it shall be deemed reasonable for Landlord: (i) to require Tenant to
perform Alterations during non-business hours if such Alterations will create
unreasonable noise, noxious fumes or otherwise interfere with the quiet
enjoyment of the other tenants in the Building, and (ii) to require Tenant to
perform Alterations in accordance with a reasonable schedule approved by the
manager of the Building.


(b)  Any Alterations in or about the Premises that Tenant shall desire to make
shall be presented to Landlord in written form, with plans and specifications
which are sufficiently detailed to obtain a building permit.  If Landlord
consents to an Alteration, the consent shall be deemed conditioned upon Tenant
acquiring a building permit from the applicable governmental agencies,
furnishing a copy thereof to Landlord prior to the commencement of the work, and
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner.  Tenant shall provide Landlord with as-built plans and
specifications for any Alterations made to the Premises.


(c)  Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic's or materialmen's lien
against the Premises or the Project, or any interest therein.  If Tenant shall,
in good faith, contest the validity of any such lien, Tenant shall furnish to
Landlord a surety bond satisfactory to Landlord in an amount equal to not less
than one and one half times the amount of such contested lien or claim
indemnifying Landlord against liability arising out of such lien or claim.  Such
bond shall be sufficient in form and amount to free the Project from the effect
of such lien.  In addition, Landlord may require Tenant to pay Landlord's
reasonable attorneys' fees and costs in participating in such action.

 
6

--------------------------------------------------------------------------------

 

(d)  Tenant shall give Landlord not less than ten (10) days' advance written
notice prior to the commencement of any work in the Premises by Tenant, and
Landlord shall have the right to post notices of non-responsibility in or on the
Premises or the Project.


(e)  All Alterations (whether or not such Alterations constitute trade fixtures
of Tenant) which may be made to the Premises by Tenant shall be paid for by
Tenant, at Tenant's sole expense, and shall be made and done in a good and
workmanlike manner and with new materials satisfactory to Landlord and such
Alterations shall be the property of Landlord and remain upon and be surrendered
with the Premises at the expiration of the Term of the Lease.  Provided Tenant
is not in default, Tenant's personal property and equipment, other than that
which is affixed to the Premises so that it cannot be removed without material
damage to the Premises or the Project, shall remain the property of Tenant and
may be removed by Tenant subject to the provisions of Section 7.2(b).


7.4.  Failure of Tenant to Remove Property.  If this Lease is terminated due to
the expiration of its Term or otherwise, and Tenant fails to remove its property
as required by Section 7.2(b), in addition to any other remedies available to
Landlord under this Lease, and subject to any other right or remedy Landlord may
have under applicable law, Landlord may remove any property of Tenant from the
Premises and store the same elsewhere at the expense and risk of Tenant.


8.  Insurance.


8.1.  Insurance-Tenant.


(a)  Tenant shall obtain and keep in force during the Term of this Lease a
commercial general liability policy of insurance with coverages reasonably
acceptable to Landlord, in Landlord's sole discretion, which by way of example
and not limitation, protects Tenant and Landlord (as an additional insured)
against claims for bodily injury, personal injury and property damage based
upon, involving or arising out of the ownership, use, occupancy or maintenance
of the Premises and all areas appurtenant thereto.  Such insurance shall be on
an occurrence basis providing single limit coverage in an amount of not less
than Three Million Dollars ($3,000,000) combined single limit with an
"Additional Insured-Managers and Landlords of Premises Endorsement" and contain
the "Amendment of the Pollution Exclusion" for damage caused by heat, smoke or
fumes from a hostile fire.  The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an "insured contract" for the
performance of Tenant's indemnity obligations under this Lease.


(b)  Tenant shall obtain and keep in force during the Term of this Lease
"special" extended coverage property insurance with coverages reasonably
acceptable to Landlord, in Landlord's sole discretion.  Said insurance shall be
written on a one hundred percent (100%) replacement cost basis on Tenant's
personal property, all tenant improvements installed at the Premises by Landlord
or Tenant, Tenant's trade fixtures and other property.  By way of example and
not limitation, such policies shall provide protection against any peril
included within the classification "fire and extended coverage," against
vandalism and malicious mischief, theft, sprinkler leakage and earthquake
damage.  If this Lease is terminated as the result of a casualty in accordance
with Section 9, the proceeds of said insurance attributable to the replacement
of all tenant improvements at the Premises which were paid for by Landlord
shall, if permitted by Tenant’s insurance company, be paid to Landlord
(otherwise Tenant shall turn over the insurance proceeds attributable to tenant
improvements at the Premises which were paid for by Landlord to Landlord
promptly following Tenant’s receipt of such insurance proceeds from Tenant’s
insurance company).  If insurance proceeds are available to repair the tenant
improvements, at Landlord's option, all insurance proceeds Tenant is entitled to
receive to repair the tenant improvements shall, to the extent permitted by the
insurance company, be paid by the insurance company directly to
Landlord.  Landlord shall select the contractor to repair and/or replace the
tenant improvements, and Landlord shall cause the tenant improvements to be
repaired and/or replaced in a timely manner to the extent insurance proceeds are
available.


(c)  Tenant shall, at all times during the Term hereof, maintain in effect
workers' compensation insurance as required by applicable law (but not less than
$1,000,000) and business interruption and extra expense insurance satisfactory
to Landlord. In addition, Tenant shall maintain in effect during the Term hereof
a policy of automobile liability insurance with combined single limit of
$1,000,000.00.


8.2.  Insurance-Landlord.


(a)  Landlord shall obtain and keep in force a policy of general liability
insurance with coverage against such risks and in such amounts as Landlord deems
advisable insuring Landlord against liability arising out of the ownership,
operation and management of the Project.


(b)  Landlord shall also obtain and keep in force during the Term of this Lease
a policy or policies of insurance covering loss or damage to the Project in the
amount of not less than eighty percent (80%) of the full replacement cost
thereof, as determined by Landlord from time to time.  The terms and conditions
of said policies and the perils and risks covered thereby shall be determined by
Landlord, from time to time, in Landlord's sole discretion.  In addition, at
Landlord's option, Landlord shall obtain and keep in force, during the Term of
this Lease, a policy of rental interruption insurance, with loss payable to
Landlord, which insurance shall, at Landlord's option, also cover all Operating
Expenses.  At Landlord's option, Landlord may obtain insurance coverages and/or
bonds related to the operation of the parking areas.  At Landlord's option,
Landlord may obtain coverage for flood and earthquake damages.  In addition,
Landlord shall have the right to obtain such additional insurance as is
customarily carried by owners or operators of other comparable office buildings
in the geographical area of the Project.  Tenant will not be named as an
additional insured in any insurance policies carried by Landlord and shall have
no right to any proceeds therefrom.  The policies purchased by Landlord shall
contain such deductibles as Landlord may determine.  In addition to amounts
payable by Tenant in accordance with Section 4.2, Tenant shall pay any increase
in the property insurance premiums for the Project over what was payable
immediately prior to the increase to the extent the increase is specified by
Landlord's insurance carrier as being caused by the nature of Tenant's occupancy
or any act or omission of Tenant.


8.3.  Insurance Policies.  Tenant shall deliver to Landlord copies of the
insurance policies or certificates of insurance evidencing those coverages and
limits required under Section 8.1 within fifteen (15) days prior to the
Commencement Date of this Lease, and Landlord shall have the right to approve
the terms and conditions of said policies, such approval not to be unreasonably
withheld, conditioned or delayed. Tenant's insurance policies shall not be
cancelable or subject to reduction of coverage or other modification except
after thirty (30) days prior written notice to Landlord.  Tenant shall, at least
thirty (30) days prior to the expiration of such policies, furnish Landlord with
renewals thereof.  Tenant's insurance policies shall be issued by insurance
companies authorized to do business in the state in which the Project is
located, and said companies shall maintain during the policy term a "General
Policyholders’ Rating" of at least "A" and a financial rating of at least "Class
X" (or such other rating as may be required by any lender having a lien on the
Project), as set forth in the most recent edition of "Best Insurance
Reports."  All insurance obtained by Tenant shall be primary to and not
contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only.  Landlord, and at Landlord's option,
the holder of any mortgage or deed of trust encumbering the Project and any
person or entity managing the Project on behalf of Landlord, shall be named as
an additional insured on all insurance policies Tenant is obligated to obtain by
Section 8.1 above.  Tenant's insurance policies shall not include deductibles in
excess of Ten Thousand Dollars ($10,000).

 
7

--------------------------------------------------------------------------------

 

8.4.  Waiver of Subrogation.  Landlord waives any and all rights of recovery
against Tenant for or arising out of damage to, or destruction of, the Project
to the extent that Landlord's insurance policies then in force insure against
such damage or destruction and permit such waiver, and only to the extent of the
insurance proceeds actually received by Landlord for such damage or
destruction.  Landlord's waiver shall not relieve Tenant from liability under
Section 21 below except to the extent Landlord's insurance company actually
satisfies Tenant's obligations under Section 21 in accordance with the
requirements of Section 21.  Tenant waives any and all rights of recovery
against Landlord, Landlord's employees, agents and contractors for liability or
damages if such liability or damage is covered by Tenant's insurance policies
then in force or the insurance policies Tenant is required to obtain by Section
8.1 (whether or not the insurance Tenant is required to obtain by Section 8.1 is
then in force and effect), whichever is broader.  Tenant's waiver shall not be
limited by the amount of insurance then carried by Tenant or the deductibles
applicable thereto.  Tenant shall cause the insurance policies it obtains in
accordance with this Section 8 to provide that the insurance company waives all
right of recovery by subrogation against Landlord in connection with any
liability or damage covered by Tenant's insurance policies.


8.5.  Coverage.  Landlord makes no representation to Tenant that the limits or
forms of coverage specified above or approved by Landlord are adequate to insure
Tenant's property or Tenant's obligations under this Lease, and the limits of
any insurance carried by Tenant shall not limit Tenant’s obligations or
liability under any indemnity provision included in this Lease or under any
other provision of this Lease.


9.  Damage or Destruction.


9.1.  Effect of Damage or Destruction. . If all or part of the Project is
damaged by fire, earthquake, flood, explosion, the elements, riot, the release
or existence of Hazardous Substances (as defined in Section 22 below) or by any
other cause whatsoever (hereinafter collectively referred to as "Damages"), but
the Damages are not "Material" (as defined in Section 9.2 below), Landlord shall
repair the Damages to the Project as soon as is reasonably possible, and this
Lease shall remain in full force and effect.  If all or part of the Project is
destroyed or Materially Damaged, Landlord shall have the right, in its sole and
complete discretion, to repair or to rebuild the Project or to terminate this
Lease. Landlord shall use commercially reasonable efforts within sixty (60) days
but in no event later than ninety (90) days after the discovery of such Material
Damage or destruction notify Tenant in writing of Landlord's intention to repair
or to rebuild or to terminate this Lease. Tenant shall in no event be entitled
to compensation or damages on account of annoyance or inconvenience in making
any repairs, or on account of construction, or on account of Landlord's election
to terminate this Lease. Notwithstanding the foregoing, if Landlord shall elect
to rebuild or repair the Project after Material Damage or destruction, but in
good faith determines that the Premises cannot be substantially repaired within
two hundred seventy (270) days after the date of the discovery of the Material
Damage or destruction, without payment of overtime or other premiums, and the
Damage to the Project will render the entire Premises unusable during said two
hundred seventy (270) day period, Landlord shall notify Tenant thereof in
writing at the time of Landlord's election to rebuild or repair, and Tenant
shall thereafter have a period of fifteen (15) days within which Tenant may
elect to terminate this Lease, upon thirty (30) days’ advance written notice to
Landlord, provided further, however, in the event Landlord pursues
reconstruction or restoration of the Project and such reconstruction and
restoration is not substantially complete due to delays within Landlord’s
control, within two hundred two hundred seventy (270) days after the date of the
occurrence of the Damage, then Tenant shall have a further right to terminate
this Lease upon written notice to Landlord, so long as Tenant’s written notice
is delivered to Landlord prior to Landlord’s delivery of the Premises
substantially completed to Tenant.  Tenant's termination right described in the
preceding sentence shall not apply if the Damage was caused by the negligent or
intentional acts of Tenant or its employees, agents, contractors or
invitees.  Failure of Tenant to exercise said election within said fifteen (15)
day period shall constitute Tenant's agreement to accept delivery of the
Premises under this Lease whenever tendered by Landlord, provided Landlord
thereafter pursues reconstruction or restoration diligently to completion,
subject to delays caused by Force Majeure Events, as hereinafter defined.  If
Landlord is unable to repair the Damage to the Premises or the Project during
such two hundred seventy (270) day period due to Force Majeure Events, the two
hundred seventy (270) day period shall be extended by the period of delay caused
by the Force Majeure Events but no more than sixty (60) additional days at which
time Tenant may elect to terminate this Lease.  Subject to Section 9.3 below, if
Landlord or Tenant terminates this Lease in accordance with this Section 9.1,
Tenant shall continue to pay all Base Rent, Operating Expense increases, Real
Property Tax increases and other amounts due hereunder which arise prior to the
date of termination.


9.2.  Definition of Material Damage.  "Material Damage" to the Project shall
occur if, in Landlord's reasonable judgment, the uninsured cost of repairing the
Damage will exceed Twenty-Five Thousand Dollars ($25,000).  If insurance
proceeds are available to Landlord in an amount which is sufficient to pay the
entire cost of repairing all of the Damage to the Project, the Damage shall be
deemed material if the cost of repairing the Damage exceeds One Hundred Thousand
Dollars ($100,000).  Damage to the Project shall be deemed Material if (a) the
Project cannot be rebuilt or repaired to substantially the same condition it was
in prior to the Damage due to laws or regulations in effect at the time the
repairs will be made, (b) the holder of any mortgage or deed of trust
encumbering the Project requires that insurance proceeds available to repair the
Damage in excess of Twenty-Five Thousand Dollars ($25,000) be applied to the
repayment of the indebtedness secured by the mortgage or the deed of trust, or
(c) the Damage occurs during the last twelve (12) months of the Term of the
Lease.


9.3.  Abatement of Rent.  If Landlord elects to repair Damage to the Project and
all or part of the Premises will be unusable or inaccessible to Tenant in the
ordinary conduct of its business until the Damage is repaired, and the Damage
was not caused by the negligence or intentional acts of Tenant or its employees,
agents, contractors or invitees, Tenant's Base Rent, Tenant's Share of Operating
Expense increases and Tenant’s Share of Real Property Taxes shall be abated
until the repairs are completed in proportion to the amount of the Premises
which is unusable or inaccessible to Tenant in the ordinary conduct of its
business.  Notwithstanding the foregoing, there shall be no abatement of Base
Rent, Tenant’s Share of Operating Expense increases and Tenant’s Share of Real
Property Taxes by reason of any portion of the Premises being unusable or
inaccessible for a period equal to five (5) consecutive business days or less.


9.4.  Tenant's Acts.  If such Damage or destruction occurs as a result of the
negligence or the intentional acts of Tenant or Tenant's employees, agents,
contractors or invitees, and the proceeds of insurance which are actually
received by Landlord are not sufficient to pay for the repair of all of the
Damage, Tenant shall pay, at Tenant's sole cost and expense, to Landlord upon
demand, the difference between the cost of repairing the Damage and the
insurance proceeds received by Landlord.


9.5.  Tenant's Property.  As more fully set forth in Section 21, Landlord shall
not be liable to Tenant or its employees, agents, contractors, invitees or
customers for loss or Damage to merchandise, tenant improvements, fixtures,
automobiles, furniture, equipment, computers, files or other property
(hereinafter collectively “Tenant’s property”) located at the Project.  Tenant
shall repair or replace all of Tenant’s property at Tenant's sole cost and
expense.  Tenant acknowledges that it is Tenant's sole responsibility to obtain
adequate insurance coverage to compensate Tenant for Damage to Tenant's
property.


10.  Real and Personal Property Taxes.


10.1.  Payment of Taxes.  Tenant shall pay to Landlord during the Term hereof,
in addition to Base Rent and Tenant’s Share of Operating Expense increases,
Tenant’s Share of the amount by which all “Real Property Taxes” (as defined in
Section 10.2 below) for each Comparison Year exceeds the amount of all Real
Property Taxes for the Base Year.  Tenant’s Share of Real Property Tax increases
shall be payable by Tenant at the same time, in the same manner and under the
same terms and conditions as Tenant pays Tenant’s Share of Operating Expense
increases as provided in Section 4.2(f) of this Lease.  Except as expressly
provided in Section 10.4 below, if the Real Property Taxes incurred during any
Comparison Year are less that the Real Property Taxes incurred during the Base
Year, Tenant shall not be entitled to receive any credit, offset, reduction or
benefit as a result of said occurrence.

 
8

--------------------------------------------------------------------------------

 

10.2.  Definition of "Real Property Tax."  As used herein, the term "Real
Property Tax" shall include any form of real estate tax or assessment, general,
special, ordinary or extraordinary, improvement bond or bonds imposed on the
Project or any portion thereof by any authority having the direct or indirect
power to tax, including any city, county, state or federal government, or any
school, agricultural, sanitary, fire, street, drainage or other improvement
district thereof, as against any legal or equitable interest of Landlord in the
Project or in any portion thereof, unless such tax is defined as an Operating
Expense by Section 4.2(c).  Real Property Taxes shall not include income,
inheritance and gift taxes.


10.3.  Personal Property Taxes.  Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or related to
Tenant's use of the Premises.  If any of Tenant's personal property shall be
assessed with Landlord's real or personal property, Tenant shall pay to Landlord
the taxes attributable to Tenant within ten (10) days after receipt of a written
statement from Landlord setting forth the taxes applicable to Tenant's property.


10.4.  Reassessments.  From time to time Landlord may challenge the assessed
value of the Project as determined by applicable taxing authorities and/or
Landlord may attempt to cause the Real Property Taxes to be reduced on other
grounds.  If Landlord is successful in causing the Real Property Taxes to be
reduced or in obtaining a refund, rebate, credit or similar benefit (hereinafter
collectively referred to as a "reduction"), Landlord shall to the extent
practicable, credit the reduction(s) to Real Property Taxes for the calendar
year to which a reduction applies and to recalculate the Real Property Taxes
owed by Tenant for years after the year in which the reduction applies based on
the reduced Real Property Taxes (if a reduction applies to Tenant's Base Year,
the Base Year Real Property Taxes shall be reduced by the amount of the
reduction and Tenant's Share of Real Property Tax increases shall be
recalculated for all Comparison Years following the year of the reduction based
on the lower Base Year amount).  All costs incurred by Landlord in obtaining the
Real Property Tax reductions shall be considered an Operating Expense and
Landlord shall determine, in its sole discretion to which years any reductions
will be applied.  In addition, all accounting and related costs incurred by
Landlord in calculating new Base Years for tenants and in making all other
adjustments shall be an Operating Expense.


11.  Utilities.


11.1.  Services Provided by Landlord.  Subject to all governmental rules,
regulations and guidelines applicable thereto, Landlord shall use its best
efforts to provide HVAC to the Premises for normal office use during the times
described in Section 11.4, reasonable amounts of electricity for normal office
lighting and fractional horsepower office machines, water in the Premises or in
the Common Areas for reasonable and normal drinking and lavatory use,
replacement light bulbs and/or fluorescent tubes and ballasts for standard
overhead fixtures, and building standard janitorial services. In addition,
Tenant shall be responsible for all electricity costs associated with Tenant’s
use and operation of any dedicated HVAC units and computer rooms.


11.2.  Intrabuilding Network Cabling.  In addition to the items described in
Section 11.1 above, Landlord shall also provide Tenant with access to a
reasonable amount of INC.  For purposes of this Section 11.2, a reasonable
amount of INC shall not exceed two (2) cable pairs per one thousand (1,000)
usable square feet of space in the Premises.  If Tenant requires additional INC
capacity, the cost of providing, maintaining, repairing and replacing such
capacity shall be borne solely by Tenant.  Additional INC capacity may only be
installed, maintained, repaired and replaced by a contractor approved by
Landlord, in Landlord's sole discretion.  The Building's minimum point of entry
("MPOE") for telephone service, the INC risers and the telephone terminal rooms
located on each floor of the Building may only be accessed with Landlord's prior
consent and by contractors approved by Landlord, in Landlord's sole
discretion.  Tenant shall be responsible for any loss, cost, damage, liability
and expense (including attorneys' fees) arising out of or related to the
installation, maintenance, repair and replacement of additional INC capacity.


11.3.  Occupant Density.  Tenant acknowledges that the Building is currently
equipped to accommodate a ratio of not more than one Occupant for each two
hundred (200) square feet of rentable area in the Premises.  For purposes of
this Section, "Occupants" shall include employees, visitors, contractors and
other people that visit the Premises but shall not include people not employed
by Tenant that deliver or pick up mail or other packages at the Premises,
employees of Landlord or employees of Landlord's agents or contractors.  In the
event Tenant exceeds such density ratio in connection with its use of the
Premises, however, Tenant understands and acknowledges that Tenant, and not
Landlord, shall be solely responsible for any discomfort or inconvenience
experienced by Tenant and its Occupants in connection with such use or for any
additional wear and tear on the Premises and the Common Areas, or if such excess
usage shall result from other than periodic use of the conference facilities in
the Premises, any additional use of electricity, water and other utilities, and
additional demand by Tenant for other Building services resulting from exceeding
such density ratio. To the extent that Tenant’s use of the Premises exceeds such
density ratio, the cost to (i) supply additional services and utilities to the
Premises, (ii) install additional systems and equipment to the Premises, and
(iii) if such excess usage shall result from other than periodic use of the
conference facilities in the Premises, repair wear and tear to the Premises and
the Common Areas occasioned by such usage shall be borne by Tenant solely.  Such
increased density ratio shall in no way be construed by Tenant as an implicit
increase in the number of parking spaces allocated to Tenant in Section 1.13 of
the Lease.


11.4.  Hours of Service.  Building services and utilities shall be provided
Monday through Friday from 8:00 a.m. to 5:30 p.m. and Saturdays from 9:00 a.m.
to 1:00 p.m.  Janitorial services shall be provided Monday through Friday.  HVAC
and other Building services shall not be provided at other times or on
nationally recognized holidays.  Tenant acknowledges that there will be no air
circulation or temperature control within the Premises when the HVAC is not
operating and , consequently, during such times the Premises may not be suitable
for human occupation or for the operation of computers and other heat sensitive
equipment.  Nationally recognized holidays shall include, but shall not
necessarily be limited to, New Year's Day, Martin Luther King Jr. Day,
Presidents' Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day.  Landlord shall use its best efforts to provide HVAC to Tenant at
times other than those set forth above subject to (a) the payment by Tenant of
Landlord's standard charge, as determined by Landlord from time to time, in
Landlord's sole discretion, for after hours HVAC and (b) Tenant providing to
Landlord at least one (1) business day's advance written notice of Tenant's need
for after hours HVAC.  As of the date of this Lease, and subject to future
increases, the standard charge for after hours HVAC is Forty-Five Dollars
($45.00) per hour per half floor and Ninety Dollars ($90.00) per hour per full
floor.  Tenant shall pay all after hours HVAC charges to Landlord within five
(5) business days after Landlord bills Tenant for said charges.


11.5.  Excess Usage by Tenant.  Notwithstanding the use set forth in Section
1.5, Tenant shall not use Building utilities or services in excess of those used
by the average office building tenant using its premises for ordinary office
use.  Tenant shall not install at the Premises office machines, lighting
fixtures or other equipment which will generate above average heat, noise or
vibration at the Premises or which will adversely effect the temperature
maintained by the HVAC system.  If Tenant does use Building utilities or
services in excess of those used by the average office building tenant, Landlord
shall have the right, in addition to any other rights or remedies it may have
under this Lease, to (a) at Tenant's expense, install separate metering devices
at the Premises, and to charge Tenant for its usage, (b) require Tenant to pay
to Landlord all costs, expenses and damages incurred by Landlord as a result of
such usage, and (c) require Tenant to stop using excess utilities or services.

 
9

--------------------------------------------------------------------------------

 

11.6.  Interruptions.  Tenant agrees that Landlord shall not be liable to Tenant
for its failure to furnish gas, electricity, telephone service, water, HVAC or
any other utility services or building services when such failure is occasioned,
in whole or in part, by repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
telephone service or other utility at the Project, by any accident, casualty or
event arising from any cause whatsoever, including the negligence of Landlord,
its employees, agents and contractors, by act, negligence or default of Tenant
or any other person or entity, or by an other cause, and such failures shall
never be deemed to constitute an eviction or disturbance of Tenant's use and
possession of the Premises or relieve Tenant from the obligation of paying rent
or performing any of its obligations under this Lease.  Furthermore, Landlord
shall not be liable under any circumstances for loss of property or for injury
to, or interference with, Tenant's business, including, without limitation, loss
of profits, however occurring, through or in connection with or incidental to a
failure to furnish any such services or utilities.  Landlord may comply with
voluntary controls or guidelines promulgated by any governmental entity relating
to the use or conservation of energy, water, gas, light or electricity or the
reduction of automobile or other emissions without creating any liability of
Landlord to Tenant under this Lease. Notwithstanding anything contained herein
to the contrary, if any interruption of utilities or services caused by
Landlord's gross negligence or willful misconduct shall continue for more than
five (5) consecutive business days and shall render all or any portion of the
Premises unusable for the normal conduct of Tenant's business, and if Tenant
does not in fact use or occupy such portion of the Premises, then all Base Rent
and additional rent payable hereunder with respect to such portion of the
Premises which Tenant does not occupy shall be abated from and after the sixth
(6th) consecutive business day until full use of such portion of the Premises is
restored to Tenant.


12.  Assignment and Subletting.


12.1.  Landlord's Consent Required.  Tenant shall not voluntarily or by
operation of law assign, transfer, hypothecate, mortgage, sublet, or otherwise
transfer or encumber all or any part of Tenant's interest in this Lease or in
the Premises (hereinafter collectively a "Transfer"), without Landlord's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.  Landlord shall respond to Tenant's written request for consent
hereunder within thirty (30) days after Landlord's receipt of the written
request from Tenant.  Any attempted Transfer without such consent shall be void
and shall constitute a material default and breach of this Lease.  Tenant's
written request for Landlord's consent shall include, and Landlord's thirty (30)
day response period referred to above shall not commence, unless and until
Landlord has received from Tenant, all of the following information: (a)
financial statements for the proposed assignee or subtenant for the past three
(3) years prepared in accordance with generally accepted accounting principles,
(b) federal tax returns for the proposed assignee or subtenant for the past
three (3) years, (c) a TRW credit report or similar report on the proposed
assignee or subtenant, (d) a detailed description of the business the assignee
or subtenant intends to operate at the Premises, (e) the proposed effective date
of the assignment or sublease, (f) a copy of the proposed sublease or assignment
agreement which includes all of the terms and conditions of the proposed
assignment or sublease, (g) a detailed description of any ownership or
commercial relationship between Tenant and the proposed assignee or subtenant,
and (h) a detailed description of any Alterations the proposed assignee or
subtenant desires to make to the Premises.  If the obligations of the proposed
assignee or subtenant will be guaranteed by any person or entity, Tenant's
written request shall not be considered complete until the information described
in (a), (b) and (c) of the previous sentence has been provided with respect to
each proposed guarantor. "Transfer" shall also include the transfer (a) if
Tenant is a corporation, and Tenant's stock is not publicly traded over a
recognized securities exchange, of more than forty nine percent (49%) of the
voting stock of such corporation during the Term of this Lease (whether or not
in one or more transfers) or the dissolution, merger or liquidation of the
corporation, or (b) if Tenant is a partnership or other entity, of more than
forty nine percent (49%) of the profit and loss participation in such
partnership or entity during the Term of this Lease (whether or not in one or
more transfers) or the dissolution, merger or liquidation of the partnership or
entity.  If Tenant is a limited or general partnership (or is comprised of two
or more persons, individually or as co-partners), Tenant shall not be entitled
to change or convert to (i) a limited liability company, (ii) a limited
liability partnership or (iii) any other entity which possesses the
characteristics of limited liability without the prior written consent of
Landlord, which consent may be given or withheld in Landlord’s sole
discretion.  Tenant's sole remedy in the event that Landlord shall wrongfully
withhold consent to or disapprove any assignment or sublease shall be to obtain
an order by a court of competent jurisdiction that Landlord grant such consent;
in no event shall Landlord be liable for damages with respect to its granting or
withholding consent to any proposed assignment or sublease.  If Landlord shall
exercise any option to recapture the Premises, or shall deny a request for
consent to a  proposed assignment or sublease, Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all losses, liabilities,
damages, costs and claims that may be made against Landlord by the proposed
assignee or subtenant, or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease.


12.2.  Leveraged Buy-Out.  Subject to the provisions of Section 12.8, the
involvement by Tenant or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, refinancing,
transfer, leveraged buy-out or otherwise) whether or not a formal assignment or
hypothecation of this Lease or Tenant's assets occurs, shall be considered to be
an assignment of this Lease by Tenant to which Landlord may reasonably withhold
its consent unless after such transaction or series of transactions the
surviving entity will have a net worth of no less than Ten Million and No/100
Dollars ($10,000,000.00).


12.3.  Standard For Approval.  Landlord shall not unreasonably withhold,
condition or delay its consent to a Transfer provided that Tenant has complied
with each and every requirement, term and condition of this Section 12.  Tenant
acknowledges and agrees that each requirement, term and condition in this
Section 12 is a reasonable requirement, term or condition.  It shall be deemed
reasonable for Landlord to withhold its consent to a Transfer if any
requirement, term or condition of this Section 12 is not complied with or: (a)
the Transfer would cause Landlord to be in violation of its obligations under
another lease or agreement to which Landlord is a party; (b) in Landlord's
reasonable judgment, a proposed assignee or subtenant has a smaller net worth
than Tenant had on the date this Lease was entered into with Tenant or is less
able financially to pay the rents due under this Lease as and when they are due
and payable; (c) a proposed assignee's or subtenant's business will impose a
burden on the Project's parking facilities, elevators, Common Areas or utilities
that is greater than the burden imposed by Tenant, in Landlord's reasonable
judgment; (d) the terms of a proposed assignment or subletting will allow the
proposed assignee or subtenant to exercise a right of renewal, right of
expansion, right of first offer, right of first refusal or similar right held by
Tenant; (e) a proposed assignee or subtenant refuses to enter into a written
assignment agreement or sublease, reasonably satisfactory to Landlord, which
provides that it will abide by and assume all of the terms and conditions of
this Lease for the term of any assignment or sublease and containing such other
terms and conditions as Landlord reasonably deems necessary; (f) the use of the
Premises by the proposed assignee or subtenant will not be identical to the use
permitted by this Lease;  (g) any guarantor of this Lease refuses to consent to
the Transfer or to execute a written agreement reaffirming the guaranty; (h)
Tenant is in default as defined in Section 13.1 at the time of the request; (i)
if requested by Landlord, the assignee or subtenant refuses to sign a
non-disturbance and attornment agreement in favor of Landlord's lender; (j)
Landlord has sued or been sued by the proposed assignee or subtenant or has
otherwise been involved in a legal dispute with the proposed assignee or
subtenant; (k) the assignee or subtenant is involved in a business which is not
in keeping with the then current standards of the Project; (l) the proposed
assignee or subtenant is an existing tenant of the Project or is a person or
entity then negotiating with Landlord for the lease of space in the Project; (m)
the assignment or sublease will result in there being more than one subtenant of
the Premises (e.g., the assignee or subtenant intends to use the Premises as an
executive suite); (n) the assignee or subtenant is a governmental or
quasi-governmental entity or an agency, department or instrumentality of a
governmental or quasi-governmental agency; or (o) the terms of a proposed
assignment or subletting will allow the proposed assignee or subtenant to pay a
base rent less than the prevailing rental rate in the Building at the time of
Tenant’s request to such Transfer.


12.4.  Additional Terms and Conditions.  The following terms and conditions
shall be applicable to any Transfer:


(a)  Regardless of Landlord's consent, no Transfer shall release Tenant from
Tenant's obligations hereunder or alter the primary liability of Tenant to pay
the rent and other sums due Landlord hereunder and to perform all other
obligations to be performed by Tenant hereunder or release any guarantor from
its obligations under its guaranty.

 
10

--------------------------------------------------------------------------------

 

(b)  Landlord may accept rent from any person other than Tenant pending approval
or disapproval of an assignment or subletting.


(c)  Neither a delay in the approval or disapproval of a Transfer, nor the
acceptance of rent, shall constitute a waiver or estoppel of Landlord's right to
exercise its rights and remedies for the breach of any of the terms or
conditions of this Section 12.


(d)  The consent by Landlord to any Transfer shall not constitute a consent to
any subsequent Transfer by Tenant or to any subsequent or successive Transfer by
an assignee or subtenant.  However, Landlord may consent to subsequent Transfers
or any amendments or modifications thereto without notifying Tenant or anyone
else liable on the Lease and without obtaining their consent, and such action
shall not relieve such persons from liability under this Lease.


(e)  In the event of any default under this Lease, Landlord may proceed directly
against Tenant, any guarantors or anyone else responsible for the performance of
this Lease, including any subtenant or assignee, without first exhausting
Landlord's remedies against any other person or entity responsible therefor to
Landlord, or any security held by Landlord.


(f)  Landlord's written consent to any Transfer by Tenant shall not constitute
an acknowledgment that no default then exists under this Lease nor shall such
consent be deemed a waiver of any then existing default.


(g)  The discovery of the fact that any financial statement relied upon by
Landlord in giving its consent to an assignment or subletting was materially
false shall, at Landlord's election, render Landlord's consent null and void.


(h)  Landlord shall not be liable under this Lease or under any sublease to any
subtenant.


(i)  No assignment or sublease may be modified or amended without Landlord's
prior written consent.


(j)   Any assignee of, or subtenant under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed, for the
benefit of Landlord, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Tenant during the term of said assignment or sublease, other than
such obligations as are contrary or inconsistent with provisions of an
assignment or sublease to which Landlord has specifically consented in writing.


12.5.  Additional Terms and Conditions Applicable to Subletting.  The following
terms and conditions shall apply to any subletting by Tenant of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:


(a)  Tenant hereby absolutely and unconditionally assigns and transfers to
Landlord all of Tenant's interest in all rentals and income arising from any
sublease entered into by Tenant, and Landlord may collect such rent and income
and apply same toward Tenant's obligations under this Lease; provided, however,
that until a default shall occur in the performance of Tenant's obligations
under this Lease, Tenant may receive, collect and enjoy the rents accruing under
such sublease.  Landlord shall not, by reason of this or any other assignment of
such rents to Landlord nor by reason of the collection of the rents from a
subtenant, be deemed to have assumed or recognized any sublease or to be liable
to the subtenant for any failure of Tenant to perform and comply with any of
Tenant's obligations to such subtenant under such sublease, including, but not
limited to, Tenant's obligation to return any Security Deposit.  Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant's obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease.  Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary.


(b)  In the event Tenant shall default in the performance of its obligations
under this Lease, Landlord at its option and without any obligation to do so,
may require any subtenant to attorn to Landlord, in which event Landlord shall
undertake the obligations of Tenant under such sublease from the time of the
exercise of said option to the termination of such sublease; provided, however,
Landlord shall not be liable for any prepaid rents or Security Deposit paid by
such subtenant to Tenant or for any other prior defaults of Tenant under such
sublease.


12.6.  Transfer Premium from Assignment or Subletting.  Landlord shall be
entitled to receive from Tenant (as and when received by Tenant) as an item of
additional rent one-half of all amounts received by Tenant from the subtenant or
assignee in excess of the amounts payable by Tenant to Landlord hereunder
(hereinafter the “Transfer Premium”).  The Transfer Premium shall be reduced by
the reasonable brokerage commissions and legal fees actually paid by Tenant in
order to assign the Lease or to sublet a portion of the Premises.  "Transfer
Premium" shall mean all Base Rent, additional rent or other consideration of any
type whatsoever payable by the assignee or subtenant in excess of the Base Rent
and additional rent payable by Tenant under this Lease.  If less than all of the
Premises is transferred, the Base Rent and the additional rent shall be
determined on a per rentable square foot basis.  Transfer Premium shall also
include, but not be limited to, key money and bonus money paid by the assignee
or subtenant to Tenant in connection with such Transfer, and any payment in
excess of fair market value for services rendered by Tenant to the assignee or
subtenant or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to the assignee or subtenant in connection with such
Transfer.  For purposes of calculating the Transfer Premium, expenses will be
amortized over the life of the sublease.


12.7.  Landlord's Option to Recapture Space.   Notwithstanding anything to the
contrary contained in this Section 12, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any request by
Tenant (i) to assign this Lease, or (ii) to sublease space in the Premises if
the term of such sublease expires during the last twelve (12) months of the Term
of the Lease, to terminate this Lease with respect to said space as of the date
thirty (30) days after Landlord's election.    In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Base Rent, Tenant's Share of Operating Expense increases, Tenant’s
Share of Real Property Tax increases and the number of parking spaces Tenant may
use shall be adjusted on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the original Premises, and this Lease as so amended shall continue thereafter
in full force and effect, and upon request of either party, the parties shall
execute written confirmation of same.  If Landlord recaptures only a portion of
the Premises, it shall construct and erect at its sole cost such partitions as
may be required to sever the space to be retained by Tenant from the space
recaptured by Landlord.  Landlord may, at its option, lease any recaptured
portion of the Premises to the proposed subtenant or assignee or to any other
person or entity without liability to Tenant.  Tenant shall not be entitled to
any portion of the profit, if any, Landlord may realize on account of such
termination and reletting.  Tenant acknowledges that the purpose of this Section
12.7 is to enable Landlord to receive profit in the form of higher rent or other
consideration to be received from an assignee or sublessee, to give Landlord the
ability to meet additional space requirements of other tenants of the Project
and to permit Landlord to control the leasing of space in the Project.  Tenant
acknowledges and agrees that the requirements of this Section 12.7 are
commercially reasonable and are consistent with the intentions of Landlord and
Tenant.

 
11

--------------------------------------------------------------------------------

 

12.8.  Permitted Transfers.   Notwithstanding anything to the contrary contained
in this Section 12 of the Lease, provided Tenant is not in default after
expiration of all applicable notice and cure periods, Tenant shall have the
right, without Landlord's consent, upon thirty (30) days advance written notice
to Landlord, to assign the Lease or sublet the whole or any part of the Premises
(a) to any entity or entities which are owned by Tenant, or which owns Tenant,
(b) in connection with the sale or transfer of substantially all of the assets
of the Tenant or the sale or transfer of substantially all of the outstanding
ownership interests in Tenant, or (c) in connection with a merger, consolidation
or other corporate reorganization of Tenant (each of the transactions referenced
in the above subparagraphs (a), (b), and (c) are hereinafter referred to as a
"Permitted Transfer," and each surviving entity shall hereinafter be referred to
as a "Permitted Transferee"); provided, that such assignment or sublease is
subject to the following conditions:


(i)           Tenant shall remain fully liable under the terms of the Lease;


(ii)           such Permitted Transfer shall be subject to all of the terms,
covenants and conditions of the Lease;


(iii)           such Permitted Transferee has a net worth at least equal to Ten
Million and No/100 Dollars ($10,000,000.00); and


(iv)           such Permitted Transferee shall expressly assume the obligations
of Tenant under the Lease by a document reasonably satisfactory to Landlord.


12.9.  Landlord's Expenses.  In the event Tenant shall assign this Lease or
sublet the Premises or request the consent of Landlord to any Transfer, then
Tenant shall pay Landlord's reasonable costs and expenses incurred in connection
therewith, including, but not limited to, attorneys', architects', accountants',
engineers' or other consultants' fees.


13.  Default; Remedies.


13.1.  Default by Tenant.  Landlord and Tenant hereby agree that the occurrence
of any one or more of the following events is a material default by Tenant under
this Lease and that said default shall give Landlord the rights described in
Section 13.2.  Landlord or Landlord's authorized agent shall have the right to
execute and deliver any notice of default, notice to pay rent or quit or any
other notice Landlord gives Tenant.


(a)  Tenant's failure to make any payment of Base Rent, Tenant's Share of
Operating Expense increases, Tenant’s Share of Real Property Tax increases,
charges for after hours HVAC, late charges, or any other payment required to be
made by Tenant hereunder, as and when due, where such failure shall continue for
a period of three (3) days after written notice thereof from Landlord to
Tenant.  In the event that Landlord serves Tenant with a notice to pay rent or
quit pursuant to applicable unlawful detainer statutes, such notice shall also
constitute the notice required by this Section 13.1(a).


(b)  The abandonment of the Premises by Tenant in which event Landlord shall not
be obligated to give any notice of default to Tenant.


(c)  The failure of Tenant to comply with any of its obligations under Sections
6.1, 6.2(b), 7.2, 7.3, 8, 12, 18, 20, 22, 23, 25, 33, 34, and 55 and 59 where
Tenant fails to comply with its obligations or fails to cure any earlier breach
of such obligation within ten (10) business days following written notice from
Landlord to Tenant.  In the event Landlord serves Tenant with a notice to quit
or any other notice pursuant to applicable unlawful detainer statutes, said
notice shall also constitute the notice required by this Section 13.1(c).


(d)  The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant
(other than those referenced in Sections 13.1(a), (b) and (c), above), where
such failure shall continue for a period of ten (10) business days after written
notice thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant's non-performance is such that more than ten (10) business days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said ten (10) business day period
and thereafter diligently pursues such cure to completion.  In the event that
Landlord serves Tenant with a notice to quit pursuant to applicable unlawful
detainer statutes, said notice shall also constitute the notice required by this
Section 13.1(d).


(e)  (i) The making by Tenant or any guarantor of Tenant’s obligations hereunder
of any general arrangement or general assignment for the benefit of creditors;
(ii) Tenant or any guarantor becoming a "debtor" as defined in 11 U.S.C. 101 or
any successor statute thereto (unless, in the case of a petition filed against
Tenant or guarantor, the same is dismissed within sixty (60) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant's assets located at the Premises or of Tenant's interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; (iv) the
attachment, execution or other judicial seizure of substantially all of Tenant's
assets located at the Premises or of Tenant's interest in this Lease, where such
seizure is not discharged within thirty (30) days; or (v) the insolvency of
Tenant.  In the event that any provision of this Section 13.1(e) is contrary to
any applicable law, such provision shall be of no force or effect.


(f)  The discovery by Landlord that any financial statement, representation or
warranty given to Landlord by Tenant, or by any guarantor of Tenant's
obligations hereunder was materially false at the time given.  Tenant
acknowledges that Landlord has entered into this Lease in material reliance on
such information.


(g)  If Tenant is a corporation, a partnership, or a limited liability company,
the dissolution or liquidation of Tenant.


(h)  If Tenant’s obligations under this Lease are guaranteed; (i) the death of a
guarantor, (ii) the termination of a guarantor’s liability with respect to this
Lease other than in accordance with the terms of such guaranty, (iii) a
guarantor becoming insolvent or the subject of a bankruptcy filing, (iv)a
guarantor’s refusal to honor the guaranty, or (v) a guarantor’s breach of its
guaranty obligation on an anticipatory breach basis.
 

13.2.  Remedies.
 

(a)  In the event of any material default or breach of this Lease by Tenant,
Landlord may, at any time thereafter, with or without notice or demand, and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have by reason of such default:
 

 
12

--------------------------------------------------------------------------------

 
 
(i)  Terminate Tenant’s right to possession of the Premises.  Upon any such
termination, Tenant shall immediately surrender possession of the Premises to
Landlord.  Landlord reserves all rights and remedies available to it pursuant to
the terms and conditions of this Lease as well as under applicable law.  Tenant
hereby grants Landlord the full and free right to enter the Premises with or
without process of law.  Tenant releases Landlord of any liability for any
damage resulting therefrom and waives any right to claim damage for such
re-entry.  Tenant also agrees that Landlord’s right to re-lease or any other
right given to Landlord as a consequence of Tenant’s default hereunder or by
operation of law is not relinquished.  On termination of Tenant’s right of
possession, Landlord shall be entitled to recover from Tenant: (i) the unpaid
rent which had been earned at the time of the termination; (ii) the amount by
which the unpaid rent which would have been earned after termination until the
time of the award exceeds the amount of any rental, if any, received for the
Premises during such time period; (iii) the amount by which the unpaid rent for
the balance of the Term of the Lease after the time of award exceeds the amount
of any rent to be received (net of re-letting expenses as described below) from
any replacement tenant occupying the Premises at the time of the award, or, if
the Premises are not occupied at the time of the award by a rent-paying
replacement tenant, the full amount of the rent to be earned hereunder for the
balance of the Term of the Lease discounted to net present value assuming a
discount rate of one percent (1%) above the discount rate of the Federal Reserve
Bank of Richmond in effect at the time of the award; and provided further,
however, that Landlord shall repay to Tenant the excess of the foregoing amount
over any rent received for the Premises during the balance of the Term of the
Lease (net of reletting expenses as described below) similarly discounted; and
(iv) at the time of the award any other amount necessary to compensate Landlord
for all the damage proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of events would
likely result therefrom, including but not limited to, all costs and expenses
attributable to recovering possession of the Premises, re-letting expenses
(including the costs and expenses of any necessary repairs, renovations and
alterations to the Premises), costs of carrying the Premises (including but not
limited to, Landlord’s payment of real property taxes and insurance premiums),
actual legal fees and associated costs and expenses, the unamortized portion of
all brokerage commissions paid in connection with this Lease and all costs of
tenant improvements (amortized without interest on a straight line basis over
the initial Term of the Lease), and reimbursement of any deferred rent or other
Lease execution inducement.


(ii)  maintain Tenant's right of possession in which event Landlord shall have
the remedy which permits Landlord to continue this Lease in effect after
Tenant's breach and abandonment and recover rent as it becomes due. Acts of
maintenance or preservation, efforts to relet the Premises, or removal or
storage of Tenant’s personal property, shall not constitute a termination of
Tenant’s right to possession or act as an acceptance of any surrender of the
Premises.  Landlord shall not be required to relet any or all of the Premises
prior to leasing other vacant space at the Project, nor shall Landlord be
required to accept a tenant:  (i) that does not otherwise meet Landlord’s
financial and other criteria, nor (ii) a tenant who intends to make a use other
than the use permitted by the Lease.


(iii)  collect sublease rents (or appoint a receiver to collect such rent) and
otherwise perform Tenant's obligations at the Premises, it being agreed,
however, that the appointment of a receiver for Tenant shall not constitute an
election by Landlord to terminate this Lease.


(iv)  pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Premises are located.


(b)  No remedy or election hereunder shall be deemed exclusive, but shall,
wherever possible, be cumulative with all other remedies at law or in
equity.  The expiration or termination of this Lease and/or the termination of
Tenant’s right to possession of the Premises shall not relieve Tenant of
liability under any indemnity provisions of this Lease as to matters occurring
or accruing during the Term hereof or by reason of Tenant’s occupancy of the
Premises.


(c)  If Tenant abandons or vacates the Premises, Landlord may re-enter the
Premises and such re-entry shall not be deemed to constitute Landlord's election
to accept a surrender of the Premises or to otherwise relieve Tenant from
liability for its breach of this Lease.  No surrender of the Premises shall be
effective against Landlord unless Landlord has entered into a written agreement
with Tenant in which Landlord expressly agrees to (i) accept a surrender of the
Premises and (ii) relieve Tenant of liability under the Lease.  The delivery by
Tenant to Landlord of possession of the Premises shall not constitute the
termination of the Lease or the surrender of the Premises.


13.3.  Default by Landlord.  Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within thirty
(30) days after written notice by Tenant to Landlord and to the holder of any
mortgage or deed of trust encumbering the Project whose name and address shall
have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord's obligation is such that more than thirty (30) days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion.  In no event shall Tenant have the
right to terminate this Lease as a result of Landlord’s default, and Tenant’s
remedies shall be limited to damages and/or an injunction.  This Lease and the
obligations of Tenant hereunder shall not be affected or impaired because
Landlord is unable to fulfill any of its obligations hereunder or is delayed in
doing so, if such inability or delay is caused by reason of a Force Majeure
Event, and the time for Landlord's performance shall be extended for the period
of any such delay.  Any claim, demand, right or defense by Tenant that arises
out of this Lease or the negotiations which preceded this Lease shall be barred
unless Tenant commences an action thereon, or interposes a defense by reason
thereof, within the earlier to occur of (i) the expiration of the applicable
statute of limitations with respect to the inaction, omission, event or action
that gave rise to such claim, demand, right or defense, and (ii) eighteen (18)
months after the expiration or earlier termination of this Lease.


13.4.  Late Charges.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Rent, Tenant's Share of Operating Expense increases, Tenant’s
Share of Real Property Tax increases, parking charges, after hours HVAC charges,
or other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord by the
terms of any mortgage or trust deed encumbering the Project.  Accordingly, if
any installment of Base Rent, Tenant's Share of Operating Expense increases,
Tenant’s Share of Real Property Tax increases, parking charges, after hours HVAC
charges or any other sum due from Tenant shall not be received by Landlord when
such amount shall be due, then, without any requirement for notice or demand to
Tenant, Tenant shall immediately pay to Landlord a late charge equal to six
percent (6%) of such overdue amount.  The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant.  Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant's default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder including the assessment of interest under
Section 13.5.


13.5.  Interest on Past-due Obligations.  Except as expressly herein provided,
any amount due to Landlord that is not paid when due shall bear interest at the
lesser of ten percent (10%) per annum, or the maximum rate permitted by
applicable law.  Payment of such interest shall not excuse or cure any default
by Tenant under this Lease; provided, however, that interest shall not be
payable on late charges incurred by Tenant nor on any amounts upon which late
charges are paid by Tenant.


13.6.  Payment of Rent and Security Deposit After Default.  If Tenant fails to
pay Base Rent, Tenant's Share of Operating Expense increases, Tenant’s Share of
Real Property Tax increases, parking charges or any other monetary obligation
due hereunder on the date it is due, after Tenant's third failure to pay any
monetary obligation on the date it is due, at Landlord's option, all monetary
obligations of Tenant hereunder shall thereafter be paid by cashiers check, and
Tenant shall, upon demand, provide Landlord with an additional Security Deposit
equal to three (3) months’ Base Rent.  If Landlord has required Tenant to make
said payments by cashiers check or to provide an additional Security Deposit,
Tenant's failure to make a payment by cashiers check or to provide an additional
Security Deposit, shall be a material default hereunder.

 
13

--------------------------------------------------------------------------------

 

14.  Landlord's Right to Cure Default; Payments by Tenant.  All covenants and
agreements to be kept or performed by Tenant under this Lease shall be performed
by Tenant at Tenant's sole cost and expense and without any reduction of
rent.  If Tenant shall fail to perform any of its obligations under this Lease,
within a reasonable time after such performance is required by the terms of this
Lease, Landlord may, but shall not be obligated to, after three (3) days' prior
written notice to Tenant, make any such payment or perform any such act on
Tenant's behalf without waiving its rights based upon any default of Tenant and
without releasing Tenant from any obligations hereunder.  Tenant shall pay to
Landlord, within ten (10) days after delivery by Landlord to Tenant of
statements therefor, an amount equal to the expenditures reasonably made by
Landlord in connection with the remedying by Landlord of Tenant's defaults
pursuant to the provisions of this Section 14.


15.  Condemnation.  If any portion of the Premises or the Project are taken
under the power of eminent domain, or sold under the threat of the exercise of
said power (all of which are herein called "Condemnation"), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs; provided that if so much of the
Premises or Project are taken by such Condemnation as would substantially and
adversely affect the operation and profitability of Tenant's business conducted
from the Premises, and said taking lasts for ninety (90) days or more, Tenant
shall have the option, to be exercised only in writing within thirty (30) days
after Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within thirty (30) days after the condemning authority
shall have taken possession), to terminate this Lease as of the date the
condemning authority takes such possession.  If a taking lasts for less than
ninety (90) days, Tenant's rent shall be abated during said period but Tenant
shall not have the right to terminate this Lease.  If Tenant does not terminate
this Lease in accordance with the foregoing, this Lease shall remain in full
force and effect as to the portion of the Premises remaining, except that the
rent, Tenant's Share of Operating Expenses and Tenant’s Share of Real Property
Tax increases shall be reduced in the proportion that the usable floor area of
the Premises taken bears to the total usable floor area of the Premises.  Common
Areas taken shall be excluded from the Common Areas usable by Tenant and no
reduction of rent shall occur with respect thereto or by reason
thereof.  Landlord shall have the option in its sole discretion to terminate
this Lease as of the taking of possession by the condemning authority, by giving
written notice to Tenant of such election within thirty (30) days after receipt
of notice of a taking by Condemnation of any part of the Premises or the
Project; provided that if such taking does not involve the Premises all leases
for spaces similarly affected are also terminated.  Any award for the taking of
all or any part of the Premises or the Project under the power of eminent domain
or any payment made under threat of the exercise of such power shall be the
property of Landlord, whether such award shall be made as compensation for
diminution in value of the leasehold, for good will, for the taking of the fee,
as severance damages, or as damages for tenant improvements; provided, however,
that Tenant shall be entitled to any separate award for loss of or damage to
Tenant's removable personal property, loss of profits and for moving
expenses.  In the event that this Lease is not terminated by reason of such
Condemnation, and subject to the requirements of any lender that has made a loan
to Landlord encumbering the Project, Landlord shall to the extent of severance
damages received by Landlord in connection with such Condemnation, repair any
damage to the Project caused by such Condemnation except to the extent that
Tenant has been reimbursed therefore by the condemning authority.  This Section,
not general principles of law or the State of Maryland Code of Civil Procedure
shall govern the rights and obligations of Landlord and Tenant with respect to
the Condemnation of all or any portion of the Project.


16.  Vehicle Parking.


16.1.  Use of Parking Facilities.  During the Term and subject to the rules and
regulations attached hereto as Exhibit "C", as modified by Landlord from time to
time (the "Rules"), Tenant shall be entitled to use the number of parking spaces
set forth in Section 1.13 in the parking facility of the Project at no
additional charge.  Landlord may, in its sole discretion, assign tandem parking
spaces to Tenant and designate the location of any reserved parking spaces.  For
purposes of this Lease, a “parking space” refers to the space in which one (1)
motor vehicle is intended to park (e.g., a tandem parking stall includes two
tandem parking spaces).  Landlord reserves the right at any time to relocate
Tenant's reserved and unreserved parking spaces within the Project.  If Tenant
commits or allows in the parking facility any of the activities prohibited by
the Lease or the Rules, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable by Tenant upon demand by Landlord.  Tenant's parking rights
are the personal rights of Tenant and Tenant shall not transfer, assign, or
otherwise convey its parking rights separate and apart from this Lease.


16.2.  Intentionally Omitted.


17.  Broker's Fee.  Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than the persons, if any, listed in
Section 1.15, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder's fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys' fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party.


18.  Estoppel Certificate.


18.1.  Delivery of Certificate.  Tenant shall at any time upon not less than ten
(10) business days' prior written notice from Landlord execute, acknowledge and
deliver to Landlord a statement in writing certifying such information as
Landlord may reasonably request including, but not limited to, the following:
(a) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) (b) the date to which the Base Rent and
other charges are paid in advance and the amounts so payable, (c) that there are
not, to Tenant's knowledge, any uncured defaults or unfulfilled obligations on
the part of Landlord, or specifying such defaults or unfulfilled obligations, if
any are claimed, (d) that all tenant improvements to be constructed by Landlord,
if any, have been completed in accordance with Landlord's obligations and (e)
that Tenant has taken possession of the Premises.  Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Project.


18.2.  Failure to Deliver Certificate.  . If Tenant shall fail to execute and
deliver such statement within such ten (10) business day period, then Landlord
shall send Tenant a second written request for such statement.  If Tenant shall
fail to so execute and deliver such written statement within five (5) business
days after this second request then, at Landlord's option, the failure of Tenant
to deliver such statement within such time shall constitute a material default
of Tenant hereunder, or it shall be conclusive upon Tenant that (a) this Lease
is in full force and effect, without modification except as may be represented
by Landlord, (b) there are no uncured defaults in Landlord's performance, (c)
not more than one month's Base Rent has been paid in advance, (d) all tenant
improvements to be constructed by Landlord, if any, have been completed in
accordance with Landlord's obligations and (e) Tenant has taken possession of
the Premises.


19.  Landlord's Liability.  Tenant acknowledges that Landlord shall have the
right to transfer all or any portion of its interest in the Project and to
assign this Lease to the transferee.  Tenant agrees that in the event of such a
transfer Landlord shall automatically be released from all liability under this
Lease from and after such transfer; and Tenant hereby agrees to look solely to
Landlord's transferee for the performance of Landlord's obligations hereunder
after the date of the transfer.  Upon such a transfer, Landlord shall, at its
option, return Tenant's Security Deposit to Tenant or transfer Tenant's Security
Deposit to Landlord's transferee and, in either event, Landlord shall have no
further liability to Tenant for the return of its Security Deposit.  Subject to
the rights of any lender holding a mortgage or deed of trust encumbering all or
part of the Project, Tenant agrees to look solely to Landlord's equity interest
in the Project (including insurance proceeds and condemnation awards) for the
collection of any judgment requiring the payment of money by Landlord arising
out of (a) Landlord's failure to perform its obligations under this Lease or (b)
the negligence or willful misconduct of Landlord, its partners, employees and
agents.  No other property or assets of Landlord shall be subject to levy,
execution or other enforcement procedure for the satisfaction of any judgment or
writ obtained by Tenant against Landlord.  No partner, employee or agent of
Landlord shall be personally liable for the performance of Landlord's
obligations hereunder or be named as a party in any lawsuit arising out of or
related to, directly or indirectly, this Lease and the obligations of Landlord
hereunder.  The obligations under this Lease do not constitute personal
obligations of the individual partners of Landlord and Tenant shall not seek
recourse against the individual partners of Landlord or their assets.

 
14

--------------------------------------------------------------------------------

 

20.  Indemnity.  Except as set forth in Section 8.4 of the Lease, Tenant hereby
agrees to indemnify, defend and hold harmless Landlord and its employees,
partners, agents, lenders and ground lessors (said persons and entities are
hereinafter collectively referred to as the "Landlord Indemnified Parties") from
and against any and all liability, loss, cost, damage, claims, loss of rents,
liens, judgments, penalties, fines, settlement costs, investigation costs, the
cost of consultants and experts, attorneys' fees, court costs and other legal
expenses, the effect of environmental contamination, the removal, remediation
and/or abatement of Hazardous Substances (as said term is defined in Section 22
of the Lease) and other expenses (hereinafter collectively referred to as
"Damages") arising out of or related to a "Landlord Indemni­fied Matter," as
defined below.  For purposes of this Section 20, a "Landlord Indemnified Matter"
shall mean any matter for which one or more of the Landlord Indemnified Parties
incurs liability or Damages if the liability or Damages arise out of or involve,
(i) Tenant or its employees, agents, contractors, invitees, subtenants,
assignees or licensees, (all of said persons or entities are hereinafter
collectively referred to individually as a “Tenant Party” or collectively as
"Tenant Parties") negligent use of the Premises or the Project; (ii) any
negligent act or omission of a Tenant Party; (iii) Tenant's failure to perform
any of its obligations under the Lease; (iv) the existence, use or disposal of
any Hazardous Substance brought on to the Project by a Tenant Party; or (v) any
other matter for which Tenant has agreed to indemnify Landlord pursuant to any
other provision of this Lease.  Except as set forth in Section 8.4 of the Lease,
Landlord hereby agrees to indemnify, defend and hold harmless Tenant and its
shareholders, affiliated entities, employees, partners, agents, and lenders
(said persons and entities are hereinafter collectively referred to as the
"Tenant Indemnified Parties") from and against any and all Damages arising out
of or related to "Tenant Indemnified Matters," as defined below.  For purposes
of this Section 20, a "Tenant Indemnified Matter" shall mean any matter for
which one or more of the Tenant Indemnified Parties incurs liability or Damages
if the liability or Damages arise out of or involve, (i) Landlord or its
employees, contractors, partners agents, lenders and ground lessors (said
persons are hereinafter collectively referred to as "Landlord Parties")
negligent use, occupancy or operation of the Project; (ii) any negligent act or
omission of a Landlord Party; (iii) Landlord’s failure to perform any of its
obligations under the Lease; (iv) the existence, use or disposal of any
Hazardous Substances brought on to the Project by a Landlord Party; or (v) any
other matters for which Landlord has agreed to indemnify Tenant pursuant to any
other provisions of this Lease.  Landlord's and Tenant's obligations hereunder
shall include, but shall not be limited to (a) compen­sating the Landlord
Indemnified Parties or the Tenant Indemnified Parties, as the case may be, for
damages arising out of Landlord Indemnified Matters or Tenant Indemnified
Matters, as applicable, and (ii) providing defense, with counsel reasonably
satisfactory to such indemnified party, at the indemnifying party's sole
expense, of any claims, actions or proceedings arising out of or relating to a
Landlord Indemnified Matter or a Tenant Indemnified Matter, as the case may be,
whether or not litigated or reduced to judgment and whether or not well
founded.  The indemnified parties need not first pay any Damages to be
indemnified hereunder.  This indemnity is intended to apply to the fullest
extent permitted by applicable law.  Each party’s obligations under this Section
shall survive the expiration or termination of the Lease.


21.  Exemption of Landlord from Liability.  Tenant hereby agrees that Landlord
shall not be liable for injury to Tenant's business or any loss of income
therefrom or for loss of or damage to the merchandise, tenant improvements,
fixtures, furniture, equipment, computers, files, automobiles, or other property
of Tenant, Tenant's employees, agents, contractors or invitees, or any other
person in or about the Project, nor shall Landlord be liable for injury to the
person of Tenant, Tenant's employees, agents, contractors or invitees, whether
such damage or injury is caused by or results from any cause whatsoever
including, but not limited to, theft, criminal activity at the Project,
negligent security measures, bombings or bomb scares, Hazardous Substances or
Medical Waste, fire, steam, electricity, gas, water or rain, flooding, breakage
of pipes, sprinklers, plumbing, air conditioning or lighting fixtures, or from
any other cause, whether said damage or injury results from conditions arising
upon the Premises or upon other portions of the Project, or from other sources
or places, or from new construction or the repair, alteration or improvement of
any part of the Project, unless the cause of the damage or injury arises out of
Landlord's or its employees, agents or contractors grossly negligent or
intentional acts.  Landlord shall not be liable for any damages arising from any
act or neglect of any employees, agents, contractors or invitees of any other
tenant, occupant or user of the Project, nor from the failure of Landlord to
enforce the provisions of the lease of any other tenant of the Project.  Tenant,
as a material part of the consideration to Landlord hereunder, hereby assumes
all risk of damage to Tenant's property or business or injury to persons, in,
upon or about the Project arising from any cause, excluding Landlord's gross
negligence or willful misconduct or the gross negligence or willful misconduct
of its employees, agents or contractors, and Tenant hereby waives all claims in
respect thereof against Landlord, its employees, agents and contractors.


22.  Hazardous Material.  For purposes of this Lease, the term "Hazardous
Material" means any hazardous substance, hazardous waste, infectious waste, or
toxic substance, material, or waste which becomes regulated or is defined as
such by any local, state or federal governmental authority. Except for small
quantities of ordinary office supplies such as copier toners, liquid paper,
glue, ink and common household cleaning materials, Tenant shall not cause or
permit any Hazardous Material to be brought, kept or used in or about the
Premises or the Project by Tenant, its agents, employees, contractors, or
invitees.  Tenant hereby agrees to indemnify Landlord from and against any
breach by Tenant of the obligations stated in the preceding sentence, and agrees
to defend and hold Landlord harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable space or of any amenity of the Project, damages
arising from any adverse impact on marketing of space in the Project, sums paid
in settlement of claims, attorneys' fees, consultant fees and expert fees) which
arise during or after the Term of this Lease as result of such breach.  This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions and any
cleanup, remedial removal, or restoration work required due to the presence of
Hazardous Material.  Tenant shall promptly notify Landlord of any release of a
Hazardous Material in the Premises or at the Project of which Tenant becomes
aware, whether caused by Tenant or any other person or entity.  The provisions
of this Section 22 shall survive the termination of the Lease.


22.1.  Definition and Consent.  The term "Hazardous Substance" as used in this
Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or affect, either by itself or in
combination with other materials expected to be on the Premises, is either: (a)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (b) regulated or monitored by any governmental entity, (c) a
basis for liability of Landlord to any governmental entity or third party under
any federal, state or local statute or common law theory or (d) defined as a
hazardous material or substance by any federal, state or local law or
regulation.  Except for small quantities of ordinary office supplies such as
copier toner, liquid paper, glue, ink and common household cleaning materials,
Tenant shall not cause or permit any Hazardous Substance to be brought, kept, or
used in or about the Premises or the Project by Tenant, its agents, employees,
contractors or invitees.


22.2.  Duty to Inform Landlord.  If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance, or a condition involving or resulting from
same, has come to be located in, on or under or about the Premises or the
Project, Tenant shall immediately give written notice of such fact to
Landlord.  Tenant shall also immediately give Landlord (without demand by
Landlord) a copy of any statement, report, notice, registration, application,
permit, license, given to or received from, any governmental authority or
private party, or persons entering or occupying the Premises, concerning the
presence, spill, release, discharge of or exposure to, any Hazardous Substance
or contamination in, on or about the Premises or the Project.


22.3.  Inspection; Compliance.  Landlord and Landlord's employees, agent,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times upon reasonable
prior notice, for the purpose of inspecting the condition of the Premises and
for verifying compliance by Tenant with this Section 22.  Landlord shall have
the right to employ experts and/or consultants in connection with its
examination of the Premises and with respect to the installation, operation,
use, monitoring, maintenance, or removal of any Hazardous Substance on or from
the Premises.  The costs and expenses of any such inspections shall be paid by
the party requesting same, unless a contamination, caused or materially
contributed to by Tenant, is found to exist or be imminent, or unless the
inspection is requested or ordered by governmental authority as the result of
any such existing or imminent violation or contamination.  In any such case,
Tenant shall upon request reimburse Landlord for the cost and expenses of such
inspection.

 
15

--------------------------------------------------------------------------------

 

23.  Medical Waste.


23.1.  Disposal of Medical Waste.  Tenant hereby agrees, at Tenant's sole
expense, to dispose of its medical waste in compliance with all federal, state
and local laws, rules and regulations relating to the disposal of medical waste
and to dispose of the medical waste in a prudent and reasonable manner.  Tenant
shall not place any medical waste in refuse containers emptied by Landlord's
janitorial staff or in the Project's refuse containers.  At Landlord's option,
in Landlord's sole discretion, Landlord shall have the right, upon sixty (60)
days' advance written notice to Tenant, at any time and from time to time, to
elect to provide medical waste disposal services to Tenant.  If Landlord elects
to provide medical waste disposal services to Tenant, all costs incurred by
Landlord in providing such services shall be paid by Tenant to Landlord as
additional rent.  Landlord may bill Tenant for said costs based upon the actual
cost of providing said services to Tenant, as determined by Landlord, in
Landlord's sole discretion, or Landlord may bill said expenses based upon
Tenant's Share of the total cost of providing said services.


23.2.  Duty to Inform Landlord.  Within ten (10) days following Landlord's
written request, Tenant shall provide Landlord with any information requested by
Landlord concerning the existence, generation or disposal of medical waste at
the Premises, including, but not limited to, the following information:  (a) the
name, address and telephone number of the person or entity employed by Tenant to
dispose of its medical waste, including a copy of any contract with said person
or entity,  (b) a list of each type of medical waste generated by Tenant at the
Premises and a description of how Tenant disposes of said medical waste, (c) a
copy of any laws, rules or regulations in Tenant's possession relating to the
disposal of the medical waste generated by Tenant, and (d) copies of any
licenses or permits obtained by Tenant in order to generate or dispose of said
medical waste.  Tenant shall also immediately provide to Landlord (without
demand by Landlord) a copy of any notice, registration, application, permit, or
license given to or received from any governmental authority or private party,
or persons entering or occupying the Premises, concerning the presence, release,
exposure or disposal of any medical waste in or about the Premises or the
Project.


23.3.  Inspection; Compliance.  Landlord and Landlord's employees, agents,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times upon reasonable
prior notice, for the purpose of verifying compliance by Tenant with this
Section 23.  Landlord shall have the right to employ experts and/or consultants
in connection with its examination of the Premises and with respect to the
generation and disposal of medical waste on or from the Premises.  The cost and
expenses of any such inspection shall be paid by Landlord, unless it is
determined that Tenant is not disposing of its medical waste in a manner
permitted by applicable law, in which case Tenant shall immediately reimburse
Landlord for the cost of such inspection.


24.  Tenant Improvements.  Tenant acknowledges and agrees that Landlord shall
not be obligated to construct any tenant improvements on behalf of Tenant except
as stated in the work letter agreement (the "Work Letter") attached to this
Lease as Schedule 1.  If a space plan is attached to the Work Letter, the space
plan shall not be binding on Landlord unless the space plan has been approved by
Landlord in writing.  Except as set forth in a Work Letter, it is specifically
understood and agreed that Landlord has no obligation and has made no promises
to alter, remodel, improve, renovate, repair or decorate the Premises, the
Project, or any part thereof, or to provide any allowance for such purposes, and
that no representations respecting the condition of the Premises or the Project
have been made by Landlord to Tenant.


See Addendum Paragraph 3


25.  Subordination.


25.1.  Effect of Subordination.  This Lease, and any Option (as defined in
Section 26 below) granted hereby, upon Landlord’s written election, shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or any
other hypothecation or security now or hereafter placed upon the Project and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions
thereof.  Notwithstanding such subordination, Tenant's right to quiet possession
of the Premises shall not be disturbed if Tenant is not in default and so long
as Tenant shall pay the rent and observe and perform all of the provisions of
this Lease, unless this Lease is otherwise terminated pursuant to its terms.  At
the request of any mortgagee, trustee or ground lessor, Tenant shall attorn to
such person or entity.  If any mortgagee, trustee or ground lessor shall elect
to have this Lease and any Options granted hereby prior to the lien of its
mortgage, deed of trust or ground lease, and shall give written notice thereof
to Tenant, this Lease and such Options shall be deemed prior to such mortgage,
deed of trust or ground lease, whether this Lease or such Options are dated
prior or subsequent to the date of said mortgage, deed of trust or ground lease
or the date of recording thereof.  In the event of the foreclosure of a security
device, the new owner shall not (a) be liable for any act or omission of any
prior landlord or with respect to events occurring prior to its acquisition of
title, (b) be liable for the breach of this Lease by any prior landlord, (c) be
subject to any offsets or defenses which Tenant may have against the prior
landlord or (d) be liable to Tenant for the return of its Security Deposit.


25.2.  Execution of Documents.  Tenant agrees to execute and acknowledge any
documents Landlord reasonably requests that Tenant execute to effectuate an
attornment, a subordination, or to make this Lease or any Option granted herein
prior to the lien of any mortgage, deed of trust or ground lease, as the case
may be.  Tenant's failure to execute such documents within ten (10) business
days after written demand shall constitute a material default by Tenant
hereunder.


26.  Options.


26.1.  Definition.  As used in this Lease, the word "Option" has the following
meaning: (1) the right or option to extend the Term of this Lease or to renew
this Lease, and (2) the option or right of first refusal to lease the Premises
or the right of first offer to lease the Premises or the right of first refusal
to lease other space within the Project or the right of first offer to lease
other space within the Project, and (3) the right or option to terminate this
Lease prior to its expiration date or to reduce the size of the Premises.  Any
Option granted to Tenant by Landlord must be evidenced by a written option
agreement attached to this Lease as a rider or addendum or said option shall be
of no force or effect.


26.2.  Options Personal.  Each Option granted to Tenant in this Lease, if any,
is personal to the original Tenant and may be exercised only by the original
Tenant while occupying the entire Premises and may not be exercised or be
assigned, voluntarily or involuntarily, by or to any person or entity other than
Tenant, including, without limitation, any permitted transferee as defined in
Section 12.  The Options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise.  If at any time an
Option is exercisable by Tenant, the Lease has been assigned, or a sublease
exists as to any portion of the Premises, the Option shall be deemed null and
void and neither Tenant nor any assignee or subtenant shall have the right to
exercise the Option.

 
16

--------------------------------------------------------------------------------

 

26.3.  Multiple Options.  In the event that Tenant has multiple Options to
extend or renew this Lease a later Option cannot be exercised unless the prior
Option to extend or renew this Lease has been so exercised.


26.4.  Effect of Default on Options.  Tenant shall have no right to exercise an
Option (i) during the time commencing from the date Landlord gives to Tenant a
notice of default pursuant to Section 13.1 and continuing until the
noncompliance alleged in said notice of default is cured, or (ii) if Tenant is
in default beyond applicable notice and cure periods of any of the terms,
covenants or conditions of this Lease.  The period of time within which an
Option may be exercised shall not be extended or enlarged by reason of Tenant's
inability to exercise an Option because of the provisions of this Section 26.4.


26.5.  Intentionally Omitted.


26.6.  Notice of Exercise of Option.  Notwithstanding anything to the contrary
contained in Section 40, Tenant may only exercise an option by delivering its
written notice of exercise to Landlord by certified mail, return receipt and
date of delivery requested.  It shall be Tenant’s obligation to prove that such
notice was so sent in a timely manner and was delivered to Landlord by the U.S.
Postal Service.


See Addendum Paragraph 4


27.  Landlord Reservations.  Landlord shall have the right: (a) to change the
name and address of the Project or Building upon not less than ninety (90) days
prior written notice; (b) to provide and install Building standard graphics on
or near the door of the Premises and such portions of the Common Areas as
Landlord shall determine, in Landlord's sole discretion the cost of which shall
be included as an Operating Expense reimbursable in accordance with Section 4.2
herein; (c) to permit any tenant the exclusive right to conduct any business as
long as such exclusive right does not conflict with any rights expressly given
herein; and (d) to place signs, notices or displays upon the roof, interior,
exterior or Common Areas of the Project.  Tenant shall not use a representation
(photographic or otherwise) of the Building or the Project or their name(s) in
connection with Tenant's business or suffer or permit anyone, except in an
emergency, to go upon the roof of the Building.  Landlord reserves the right to
use the exterior walls of the Premises, and the area beneath, adjacent to and
above the Premises, together with the right to install, use, maintain and
replace equipment, machinery, pipes, conduits and wiring through the Premises,
which serve other parts of the Project, provided that Landlord's use does not
unreasonably interfere with Tenant's use of the Premises.


28.  Changes to Project.  Landlord shall have the right, in Landlord's sole
discretion, from time to time, to make changes to the size, shape, location,
number and extent of the improvements comprising the Project (hereinafter
referred to as "Changes") including, but not limited to, the Project interior
and exterior, the Common Areas, elevators, escalators, restrooms, HVAC,
electrical systems, communication systems, fire protection and detection
systems, plumbing systems, security systems, parking control systems, driveways,
entrances, parking spaces, parking areas and landscaped areas so long as such
Changes do not have a permanent material adverse effect on Tenant’s access to or
use and enjoyment of the Premises.  In connection with the Changes, Landlord
may, among other things, erect scaffolding or other necessary structures at the
Project, limit or eliminate access to portions of the Project, including
portions of the Common Areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building.  Tenant hereby agrees that
such Changes and Landlord's actions in connection with such Changes shall in no
way constitute a constructive eviction of Tenant or entitle Tenant to any
abatement of rent.  Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from the Changes, nor shall Tenant be entitled to any
compensation or damages from Landlord for any inconvenience or annoyance
occasioned by such Changes or Landlord's actions in connection with such
Changes. Landlord shall use reasonable efforts to minimize unreasonable
interference with Tenant's use and occupancy of the Premises during Landlord's
actions in connection with such Changes.


29.  Substitution of Other Premises.  Landlord shall have the right, but not
more than once during the Term of this Lease, to move Tenant to any other
comparable, leasable space in the Building provided that said space shall be
approximately the same size as the Premises and that Landlord shall pay the cost
of moving Tenant's furniture and equipment to the new space as well as the
reasonable cost of rewiring Tenant’s computers, Tenant’s cost of replacing
existing stationery on hand and other similar, customary and reasonable moving
costs.  The new space shall include tenant improvements that are substantially
equivalent to the tenant improvements contained in the Premises, and the cost of
any required tenant improvements shall be paid by Landlord.  If Landlord elects
to relocate Tenant, Landlord shall give Tenant written notice of its election
and Tenant shall have thirty (30) days thereafter to agree to be relocated in
accordance with the terms and conditions of this Section 29 or to elect to
terminate this Lease.  If Tenant elects to terminate this Lease within said
thirty (30) day period or fails to respond to Landlord's notice within said
thirty (30) day period, this Lease shall then terminate on the date which is
sixty (60) days after the date Landlord gave Tenant its written notice electing
to relocate Tenant. Landlord shall have no liability to Tenant as a result of
Tenant's election to terminate this Lease.  Prior to said termination, Landlord
and Tenant shall perform all of their obligations under this Lease.  If Tenant
elects to be relocated, Landlord shall deliver substitute space to Tenant not
more than one hundred eighty (180) days after (a) Tenant agrees to be relocated
and (b) approves plans for the construction of required tenant improvements at
the new space, if any.  Tenant shall not unreasonably withhold or delay its
approval of any plans for the construction of tenant improvements.  Landlord
shall give Tenant thirty (30) days' advance notice of the estimated move in
date.  Landlord agrees to coordinate such move outside of regular business hours
as defined in Section 11.4.  Prior to the date that Tenant is moved to the new
space, Tenant shall remain in the Premises and shall continue to perform all of
its obligations under this Lease.  After Tenant moves into the new space, this
Lease shall remain in full force and effect and be deemed applicable to such new
space, except as to Base Rent, Tenant's Share of Operating Expense increases,
Tenant’s Share of Real Property Tax increases and the number of parking spaces
Tenant shall be entitled to use, all of which shall be adjusted based on the
relationship between the number of rentable square feet in the original Premises
and the number of rentable square feet in the substituted space.  Upon Tenant's
election to be relocated, Landlord and Tenant shall amend this Lease to provide
for the relocation of the Premises.


30.  Holding Over.  If Tenant remains in possession of the Premises or any part
thereof after the expiration or earlier termination of the term hereof with
Landlord's consent, such occupancy shall be a tenancy from month to month upon
all the terms and conditions of this Lease pertaining to the obligations of
Tenant, except that the Base Rent payable shall be one hundred fifty percent
(150%) of the Base Rent payable immediately preceding the termination date of
this Lease, and all Options, if any, shall be deemed terminated and be of no
further effect. If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Term hereof without Landlord's consent,
Tenant shall, at Landlord's option, be treated as a tenant at sufferance or a
trespasser.  Nothing contained herein shall be construed to constitute
Landlord's consent to Tenant holding over at the expiration or earlier
termination of the Term.  In addition, in the event that Tenant remains in
possession of the Premises for more than forty-five (45) days following the
expiration or earlier termination of the Term of the Lease, Tenant hereby agrees
to indemnify, hold harmless and defend Landlord from any cost, loss, claim or
liability (including attorneys' fees) Landlord may incur as a result of Tenant's
failure to surrender possession of the Premises to Landlord upon the termination
of this Lease.


31.  Landlord's Access.


31.1.  Access.  Landlord and Landlord's agents, contractors and employees shall
have the right to enter the Premises at reasonable times and upon reasonable
notice (except in the event of an emergency) for the purpose of inspecting the
Premises, performing any services required of Landlord, showing the Premises to
prospective purchasers, lenders, or tenants, undertaking safety measures and
making alterations, repairs, improvements or additions to the Premises or to the
Project.  In the event of an emergency, Landlord may gain access to the Premises
by any reasonable means, and Landlord shall not be liable to Tenant for damage
to the Premises or to Tenant's property resulting from such access.  Landlord
may at any time place on or about the Building for sale or for lease signs and
Landlord may at any time during the last one hundred twenty (120) days of the
Term hereof place on or about the Premises for lease signs.

 
17

--------------------------------------------------------------------------------

 

31.2.  Keys.  Landlord shall have the right to retain keys to the locks on the
entry doors to the Premises and all interior doors at the Premises.  At
Landlord’s option, Landlord may require Tenant to obtain all keys to door locks
at the Premises from Landlord’s engineering staff or Landlord’s locksmith and to
only use Landlord’s engineering staff or Landlord’s locksmith to change locks at
the Premises.  Tenant shall pay Landlord’s or its locksmith’s standard charge
for all keys and other services obtained from Landlord’s engineering staff or
locksmith.


32.  Security Measures.  Tenant hereby acknowledges that Landlord shall have no
obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Project, and Landlord shall have no liability
to Tenant due to its failure to provide such services.  Tenant assumes all
responsibility for the protection of Tenant, its agents, employees, contractors
and invitees and the property of Tenant and of Tenant's agents, employees,
contractors and invitees from acts of third parties.  Nothing herein contained
shall prevent Landlord, at Landlord's sole option, from implementing security
measures for the Project or any part thereof, in which event Tenant shall
participate in such security measures and the cost thereof shall be included
within the definition of Operating Expenses, and Landlord shall have no
liability to Tenant and its agents, employees, contractors and invitees arising
out of Landlord’s negligent provision of security measures.  Landlord shall have
the right, but not the obligation, to require all persons entering or leaving
the Project to identify themselves to a security guard and to reasonably
establish that such person should be permitted access to the Project.


33.  Easements.  Landlord reserves to itself the right, from time to time, to
grant such easements, rights and dedications that Landlord deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps and restrictions do not
unreasonably interfere with the use of the Premises by Tenant.  Tenant shall
sign any of the aforementioned documents within ten (10) business days after
Landlord's request and Tenant's failure to do so shall constitute a material
default by Tenant.  The obstruction of Tenant's view, air, or light by any
structure erected in the vicinity of the Project, whether by Landlord or third
parties, shall in no way affect this Lease or impose any liability upon
Landlord.


34.  Transportation Management.  Tenant shall fully comply at its sole expense
with all present or future programs implemented or required by any governmental
or quasi-governmental entity or Landlord to manage parking, transportation, air
pollution, or traffic in and around the Project or the metropolitan area in
which the Project is located.


35.  Severability.  The invalidity of any provision of this Lease as determined
by a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.


36.  Time of Essence.  Time is of the essence with respect to each of the
obligations to be performed by Tenant and Landlord under this Lease.


37.  Definition of Additional Rent.  All monetary obligations of Tenant to
Landlord under the terms of this Lease, including, but not limited to, Base
Rent, Tenant's Share of Operating Expenses, Tenant's Share of Real Property
Taxes, late charges and charges for after hours HVAC shall be deemed to be rent.


38.  Incorporation of Prior Agreements.  This Lease and the attachments listed
in Section 1.16 contain all agreements of the parties with respect to the lease
of the Premises and any other matter mentioned herein.  No prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective.  Except as otherwise stated in this Lease, Tenant hereby
acknowledges that no real estate broker nor Landlord or any employee or agents
of any of said persons has made any oral or written warranties or
representations to Tenant concerning the condition or use by Tenant of the
Premises or the Project or concerning any other matter addressed by this Lease.


39.  Amendments.  This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification.
 
40.  Notices.  Subject to the requirements of Section 26.6 of this Lease, all
notices required or permitted by this Lease shall be in writing and may be
delivered (a) in person (by hand, by messenger or by courier service), (b) by
U.S. Postal Service regular mail, (c) by U.S. Postal Service certified mail,
return receipt requested, (d) by U.S. Postal Service Express Mail, Federal
Express or other overnight courier, or (e) by facsimile transmission, and shall
be deemed sufficiently given if served in a manner specified in this Section
40.  Any notice permitted or required hereunder, and any notice to pay rent or
quit or similar notice, shall be deemed personally delivered to Tenant on the
date the notice is personally delivered to any employee of Tenant at the
Premises.  The addresses set forth in Section 1.17 of this Lease shall be the
address of each party for notice purposes.  Landlord or Tenant may by written
notice to the other specify a different address for notices purposes, except
that upon Tenant's taking possession of the Premises, the Premises shall
constitute Tenant's address for the purpose of mailing or delivering notices to
Tenant.  A copy of all notices required or permitted to be given to Landlord
hereunder shall be concurrently transmitted to such party or parties at such
addresses as Landlord may from time to time hereinafter designate by written
notice to Tenant.  Any notice sent by regular mail or by certified mail, return
receipt requested, shall be deemed given three (3) days after deposited with the
U.S. Postal Service.  Notices delivered by U.S. Express Mail, Federal Express or
other courier shall be deemed given on the date delivered by the carrier to the
appropriate party's address for notice purposes.  If any notice is transmitted
by facsimile transmission, the notice shall be deemed delivered upon telephone
confirmation of receipt of the transmission thereof at the appropriate party's
address for notice purposes.  A copy of all notices delivered to a party by
facsimile transmission shall also be mailed to the party on the date the
facsimile transmission is completed.  If notice is received on Saturday, Sunday
or a legal holiday, it shall be deemed received on the next business
day.  Nothing contained herein shall be construed to limit Landlord's right to
serve any notice to pay rent or quit or similar notice by any method permitted
by applicable law, and any such notice shall be effective if served in
accordance with any method permitted by applicable law whether or not the
requirements of this Section have been met.


41.  Waivers.  No waiver by Landlord or Tenant of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by
Landlord or Tenant of the same or any other provision.  Landlord's consent to,
or approval of, any act shall not be deemed to render unnecessary the obtaining
of Landlord's consent to or approval of any subsequent act by Tenant.  The
acceptance of rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereof, other than the failure of Tenant to
pay the particular rent so accepted, regardless of Landlord's knowledge of such
preceding breach at the time of acceptance of such rent.  No acceptance by
Landlord of partial payment of any sum due from Tenant shall be deemed a waiver
by Landlord of its right to receive the full amount due, nor shall any
endorsement or statement on any check or accompanying letter from Tenant be
deemed an accord and satisfaction.


42.  Covenants.  This Lease shall be construed as though the covenants contained
herein are independent and not dependent and Tenant hereby waives the benefit of
any statute to the contrary.  All provisions of this Lease to be observed or
performed by Tenant are both covenants and conditions.

 
18

--------------------------------------------------------------------------------

 

43.  Binding Effect; Choice of Law.  Subject to any provision hereof restricting
assignment or subletting by Tenant, this Lease shall bind the parties, their
heirs, personal representatives, successors and assigns.  This Lease shall be
governed by the laws of the state in which the Project is located and any
litigation concerning this Lease between the parties hereto shall be initiated
in the county in which the Project is located.


44.  Attorneys' Fees.  If Landlord or Tenant brings an action to enforce the
terms hereof or declare rights hereunder, the prevailing party in any such
action, or appeal thereon, shall be entitled to its reasonable attorneys' fees
and court costs to be paid by the losing party as fixed by the court in the same
or separate suit, and whether or not such action is pursued to decision or
judgment.  The attorneys' fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys' fees
and court costs reasonably incurred in good faith. Landlord shall be entitled to
reasonable attorneys' fees and all other costs and expenses incurred in the
preparation and service of notices of monetary default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such default.  Landlord and Tenant agree that attorneys’ fees
incurred with respect to defaults and bankruptcy are actual pecuniary losses
within the meaning of Section 365(b)(1)(B) of the Bankruptcy Code or any
successor statute.


45.  Auctions.  Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common
Areas.  The holding of any auction on the Premises or Common Areas in violation
of this Section 45 shall constitute a material default hereunder.


46.  Signs.  Tenant shall not place any sign upon the Premises (including on the
inside or the outside of the doors or windows of the Premises) or the Project
without Landlord's prior written consent, which may be given or withheld in
Landlord's sole discretion.  Landlord shall have the right to place any sign it
deems appropriate on any portion of the Project except the interior of the
Premises.  Any sign Landlord permits Tenant to place upon the Premises shall be
maintained by Tenant, at Tenant's sole expense.  If Landlord permits Tenant to
include its name in the Building's directory, the cost of placing Tenant's name
in the directory and the cost of any subsequent modifications thereto shall be
paid by Tenant, at Tenant's sole expense.


See Addendum Paragraph 5


47.  Merger.  The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord's and Tenant's estates, and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.


48.  Quiet Possession.  Subject to the other terms and conditions of this Lease,
and the rights of any lender, and provided Tenant is not in default hereunder,
Tenant shall have quiet possession of the Premises for the entire term hereof,
subject to all of the provisions of this Lease.


49.  Authority.  If Tenant is a corporation, trust, general or limited
partnership, or other entity, Tenant, and each individual executing this Lease
on behalf of such entity, represents and warrants that such individual is duly
authorized to execute and deliver this Lease on behalf of said entity, that said
entity is duly authorized to enter into this Lease, and that this Lease is
enforceable against said entity in accordance with its terms.  If Tenant is a
corporation, trust or partnership, Tenant shall deliver to Landlord upon demand
evidence of such authority satisfactory to Landlord.


50.  Conflict.  Except as otherwise provided herein to the contrary, any
conflict between the printed provisions, exhibits, addenda or riders of this
Lease and the typewritten or handwritten provisions, if any, shall be controlled
by the typewritten or handwritten provisions.


51.  Multiple Parties.  If more than one person or entity is named as Tenant
herein, the obligations of Tenant shall be the joint and several responsibility
of all persons or entities named herein as Tenant.  Service of a notice in
accordance with Section 40 on one Tenant shall be deemed service of notice on
all Tenants.


52.  Interpretation.  This Lease shall be interpreted as if it was prepared by
both parties and ambiguities shall not be resolved in favor of Tenant because
all or a portion of this Lease was prepared by Landlord.  The captions contained
in this Lease are for convenience only and shall not be deemed to limit or alter
the meaning of this Lease.  As used in this Lease the words tenant and landlord
include the plural as well as the singular. Words used in the neuter gender
include the masculine and feminine gender. Notwithstanding anything to the
contrary contained in this Lease, if the Term of the Lease has not commenced
within twenty-one (21) years after the date of this Lease, this Lease shall
automatically terminate on the twenty-first (21st) anniversary of such
date.  The sole purpose of this provision is to avoid any interpretation of this
Lease as a violation of the Rule Against Perpetuities, or any other rule of law
or equity concerning restraints on alienation.


53.  Prohibition Against Recording.  Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant.  Landlord shall have the
right to record a memorandum of this Lease, and Tenant shall execute,
acknowledge and deliver to Landlord for recording any memorandum prepared by
Landlord.


54.  Relationship of Parties.  Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.


55.  Rules and Regulations.  Tenant agrees to abide by and conform to the Rules
and to cause its employees, suppliers, customers and invitees to so abide and
conform.  Landlord shall have the right, from time to time, to modify, amend and
enforce the Rules.  Landlord shall not be responsible to Tenant for the failure
of other persons including, but not limited to, other tenants, their agents,
employees and invitees to comply with the Rules.


56.  Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in its sole discretion shall determine, and
Tenant is not relying on any representation that any specific tenant or number
of tenants will occupy the Project.


57.  Security Interest.  In consideration of the covenants and agreements
contained herein, and as a material consideration to Landlord for entering into
this Lease, Tenant hereby unconditionally grants to Landlord a continuing
security interest in and to all personal property of Tenant located or left at
the Premises and the Security Deposit, if any, and any advance rent payment or
other deposit, now in or hereafter delivered to or coming into the possession,
custody or control of Landlord, by or for the account of Tenant, together with
any increase in profits or proceeds from such property.  The security interest
granted to Landlord hereunder secures payment and performance of all obligations
of Tenant under this Lease now or hereafter arising or existing, whether direct
or indirect, absolute or contingent, or due or to become due.  In the event of a
default under this Lease which is not cured within the applicable grace period,
if any, Landlord is and shall be entitled to all the rights, powers and remedies
granted a secured party under the State of Maryland Commercial Code and
otherwise available at law or in equity, including, but not limited to, the
right to retain as damages the personal property, Security Deposit and other
funds held by Landlord, without additional notice or demand regarding this
security interest.  Tenant agrees that it will execute such other documents or
instruments as may be reasonably necessary to carry out and effectuate the
purpose and terms of this Section, or as otherwise reasonably requested by
Landlord, including without limitation, execution of a UCC-1 financing
statement.  Tenant's failure to execute such documents within ten (10) days
after written demand shall constitute a material default by Tenant
hereunder.  Tenant hereby waives any rights it may have under the State of
Maryland Civil Code which are inconsistent with Landlord's rights under this
Section.  Landlord's rights under this Section are in addition to Landlord's
rights under Sections 5 and 13.

 
19

--------------------------------------------------------------------------------

 

58.  Security for Performance of Tenant's Obligations.  Notwithstanding any
Security Deposit held by Landlord pursuant to Section 5 and any security
interest held by Landlord pursuant to Section 57, Tenant hereby agrees that in
the event of a default by Tenant, Landlord shall be entitled to seek and obtain
a writ of attachment and/or a temporary protective order and Tenant hereby
waives any rights or defenses to contest such a writ of attachment and/or
temporary protective order on the basis of the State of Maryland Code of Civil
Procedure or any other related statute or rule.


59.  Financial Statements.  From time to time, at Landlord's request, Tenant
shall cause the following financial information to be delivered to Landlord, at
Tenant's sole cost and expense, upon not less than ten (10) days' advance
written notice from Landlord:  (a) a current financial statement for Tenant and
Tenant's financial statements for the previous two accounting years, (b) a
current financial statement for any guarantor(s) of this Lease and the
guarantor's financial statements for the previous two accounting years and (c)
such other financial information pertaining to Tenant or any guarantor as
Landlord or any lender or purchaser of Landlord may reasonably request.  All
financial statements shall be prepared in accordance with generally accepted
accounting principals consistently applied and, if such is the normal practice
of Tenant, shall be audited by an independent certified public
accountant.  Tenant hereby authorizes Landlord, from time to time, without
notice to Tenant, to obtain a credit report or credit history on Tenant form any
credit reporting company. Notwithstanding the foregoing, so long as Tenant is a
publicly traded company, Tenant needs only to submit its annual report to comply
with the provisions of this Section 59.


60.  Attachments.  The items listed in Section 1.16 are a part of this Lease and
are incorporated herein by this reference.


61.  Confidentiality.  Tenant acknowledges and agrees that the terms of this
Lease are confidential and constitute propriety information of
Landlord.  Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate other leases with respect to the Project and may impair
Landlord's relationship with other tenants of the Project.  Tenant agrees that
it and its partners, officers, directors, employees, brokers, and attorneys, if
any, shall not disclose the terms and conditions of this Lease to any other
person or entity without the prior written consent of Landlord which may be
given or withheld by Landlord, in Landlord's sole discretion.  It is understood
and agreed that damages alone would be an inadequate remedy for the breach of
this provision by Tenant, and Landlord shall also have the right to seek
specific performance of this provision and to seek injunctive relief to prevent
its breach or continued breach.


62.  Effect of Force Majeure Events.  Landlord's and Tenant's time to perform
their respective obligations under this Lease because of, from or through strike
or other labor problems, acts of God, riot, insurrection, governmental actions
or requirements, or any other cause beyond the reasonable control of Landlord or
Tenant, as the case may be, shall extend such party's time to perform by the
period of such delay or such prevention which shall be deemed added to the time
herein provided for the performance of any such obligation (hereinafter, a
“Force Majeure Event”).  Notwithstanding the foregoing, Tenant's failure to pay
Base Rent, additional rent or any other sums due hereunder shall not be excused
by any Force Majeure Event.


63.  OFAC Certification.


63.1.  Tenant certifies that:  (i) it is not acting, directly or indirectly, for
or on behalf of any person, group, entity, or nation named by any Executive
Order or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and
(ii) it is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.


63.2.  Tenant hereby agrees to defend, indemnify, and hold harmless Landlord
from and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.


64.  WAIVER OF JURY TRIAL.  LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.
 
 
20

--------------------------------------------------------------------------------

 
 
LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES.  TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION.  PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD'S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES.  THIS LEASE SHALL BECOME BINDING UPON LANDLORD AND TENANT ONLY WHEN
FULLY EXECUTED BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED
ORIGINAL OF THIS LEASE TO TENANT.
 
 
LANDLORD
 
TENANT
             
THE REALTY ASSOCIATES FUND V, L.P.,
 
REXAHN PHARMACEUTICALS, INC.,
a Delaware limited partnership
 
a Delaware corporation
               
By:
Realty Associates Fund V LLC, a Massachusetts limited liability company, general
partner
                       
By:
Realty Associates Advisors LLC, a Delaware limited liability company, manager
 
By:
                     
By:
Realty Associates Advisors Trust, a Massachusetts business trust, manager
   
Tae Heum Jeong
             
(Print Name)
     
By:
               
[Officer]
 
Its:
Senior Vice President and CFO
             
(Print Title)




 
21

--------------------------------------------------------------------------------

 

addendum


THIS ADDENDUM (the "Addendum") is attached to the Lease dated as of June 5, 2009
by and between THE REALTY ASSOCIATES FUND V, L.P., a Delaware limited
partnership ("Landlord") and REXAHN PHARMACEUTICALS, INC., a Delaware
corporation ("Tenant") and incorporated herein by reference thereto.  To the
extent that there are any conflicts between the provisions of the Lease and the
provisions of this Addendum, the provisions of this Addendum shall supersede the
conflicting provisions of the Lease.


1.           Base Rent Increase.  Section 4.3 of the Lease is hereby deleted in
its entirety and the following Section 4.3 is substituted in its place:  The
Base Rent set forth in Section 1.8 hereinabove shall be adjusted during the Term
of the Lease as follows:
 
Lease Period in Months
 
Annual Base Rent
   
Monthly Base Rent
 
7/01/09 – 6/30/10
  $ 76,524.00     $ 6,377.00  
 7/01/10 –6/30/11
  $ 140,312.28     $ 11,692.69  
 7/01/11 –6/30/12
  $ 156,874.20     $ 13,072.85  
 7/01/12 –6/30/13
  $ 160,796.04     $ 13,399.67  
 7/01/13 –6/30/14
  $ 164,815.92     $ 13,734.66  



2.           Security Deposit.  Section 5 of the Lease is hereby amended by
adding the following at the end of Section 5:


(a)  The security deposit shall be in the form of an irrevocable, unconditional
letter of credit (the "Security Deposit L/C") in the amount set forth in Section
1.10, as security for Tenant’s full and faithful performance of Tenant’s
obligations hereunder.  The Security Deposit L/C shall be delivered to Landlord
at Tenant's sole cost and expense.  The Security Deposit L/C shall be issued by
and drawn on a bank reasonably acceptable to Landlord, in Landlord's sole
discretion, and shall name Landlord as Beneficiary. The Security Deposit L/C
shall be substantially in the form attached hereto as Exhibit D. If the maturity
date of the Security Deposit L/C is prior to the end of the Term of the Lease,
Tenant shall renew the Security Deposit L/C as often as is necessary with the
same bank or financial institution (or a similar bank or financial institution
reasonably acceptable to Landlord) and upon the same terms and conditions, not
less than thirty (30) days prior to the purported expiration date of the
Security Deposit L/C.  In the event that Tenant fails to timely renew the
Security Deposit L/C as aforesaid, Landlord shall be entitled to draw against
the entire amount of the Security Deposit L/C. The Security Deposit L/C shall be
assignable by Landlord and upon such assignment to any party assuming in writing
the lessor interest in this Lease, Landlord shall be relieved from all liability
to Tenant therefor.


(b)  Upon the occurrence of any default by Tenant in the payment of Base Rent or
upon the occurrence of the events described in Section 13.1 of the Lease or in
the event that Landlord terminates this Lease in accordance with the terms
hereof following a default by Tenant, Landlord shall have the right to draw the
entire amount of the Security Deposit L/C.  Landlord agrees to copy Tenant on
any notice to the issuing bank requesting a draw against the Security Deposit
L/C.  In the event that Tenant defaults in making any money payment required to
be made by Tenant under the terms of this Lease other than the payment of Base
Rent, then Landlord shall be entitled to draw upon so much of the Security
Deposit L/C as equals the defaulted payment(s), plus any interest or other
charges due thereon in accordance with this Lease. If Landlord elects to make a
partial draw upon the Security Deposit L/C, Tenant shall promptly restore the
Security Deposit L/C to its original amount within ten (10) days after written
demand herefor. Landlord's election to make a partial draw upon the Security
Deposit L/C shall in no event prejudice or waive Landlord's right to terminate
this Lease if permitted under applicable provisions of this Lease, nor shall
such election prejudice or waive any other remedy of Landlord reserved under the
terms of this Lease, including the right to draw the entire amount of the
Security Deposit L/C, if applicable.  The Security Deposit L/C shall be
available for payment against the presentation of a sight draft by the Landlord
together with a certificate from Landlord that Tenant is in default of its
obligations hereunder beyond expiration of any applicable notice and cure
periods and that Landlord is entitled, by the terms of this Lease, to draw upon
the Security Deposit L/C.  The proceeds of the Security Deposit L/C, if drawn by
Landlord pursuant to the terms hereof, shall be held by Landlord and applied to
reduce any amount owed by Tenant to Landlord.  Interest shall be payable in
accordance with Section 5 of the Lease for any Security Deposit L/C proceeds
held on account.


(c)  In the event that (1) Landlord draws the full amount of the Security
Deposit L/C as a result of a default by Tenant, (2) this Lease is not terminated
by Landlord as a result of such default, (3) such default is fully cured by
Tenant, and (4) there is no outstanding uncured default by Tenant, then the
balance of the sums drawn (after the payment of any sums related to the curing
of any defaults) shall be applied first to obtain a replacement letter of credit
as security for Tenant's performance hereunder, and the remaining balance, if
any, will be refunded to Tenant. Upon the termination of this Lease and the
payment in full to Landlord of all damages, costs and expenses to which Landlord
is entitled, the balance of any funds drawn from the Security Deposit L/C after
satisfying such obligations in full shall be refunded to Tenant.


(d)  To the extent that the Security Deposit L/C is either lost or the issuing
bank will not honor the Security Deposit L/C, Tenant personally guarantees the
proceeds of the Security Deposit L/C and will immediately remit to Landlord the
amount of the Security Deposit in cash to be held in accordance with this
Section 5 of the Lease.


(e)  (1)      Notwithstanding anything to the contrary contained in Section 5 of
the Lease, provided (i) Tenant has not been in default under the Lease beyond
the expiration of any applicable notice and cure period at anytime during the
Term of the Lease, and (ii) Tenant provides evidence satisfactory to Landlord
that Tenant has received a cash infusion of at least Eight Million Dollars
($8,000,000.00) in cash within the first six (6) months of the Term, Landlord
shall permit the Security Deposit L/C to be amended (at Tenant's sole cost and
expense) to reduce the face amount of the Security Deposit L/C to Fifty Thousand
and No/100 Dollars ($50,000.00) as of the first day of the seventh (7th) full
calendar month of the Term.  The remaining Fifty Thousand and No/100 Dollars
($50,000.00) shall be reduced according to the following schedule:


Date of Reduction
 
Reduction Amount
   
New Face Amount
 
1st day of the 19th month of the Term of the Lease
  $ 12,500.00     $ 37,500.00  
1st day of the 32nd month of the Term of this Lease
  $ 12,500.00     $ 25,000.00  
1st day of the 44tth  month of the Term of this Lease
  $ 12,500.00     $ 12,500.00  
1st day of the 57tth  month of the Term of this Lease
  $ 12,500.00     $ 0.00  


 
Add-1

--------------------------------------------------------------------------------

 

(2)  Notwithstanding anything to the contrary contained in Section 5 of the
Lease, in the event the conditions contained in subsection (1) above are not met
but provided Tenant has not been in default under the Lease beyond the
expiration of any applicable notice and cure period at anytime during the Term
of the Lease, Landlord shall permit the Security Deposit L/C to be amended (at
Tenant's sole cost and expense) to reduce the face amount of the Security
Deposit L/C according to the following schedule:


Date of Reduction
 
Reduction Amount
   
New Face Amount
 
1st day of the 13th month of the Term of the Lease
  $ 20,000.00     $ 80,000.00  
1st day of the 25 th  month of the Term of this Lease
  $ 20,000.00     $ 60,000.00  
1st day of the 37tth  month of the Term of this Lease
  $ 20,000.00     $ 40,000.00  
1st day of the49tth  month of the Term of this Lease
  $ 20,000.00     $ 20,000.00  



In no event shall a reduction to the amount of the Security Deposit L/C be
deemed to have occurred absent a written amendment to the Security Deposit L/C
by the issuing bank.  It shall be Tenant's sole obligation to obtain such
written amendment from the issuing bank.  If Tenant is in default beyond the
expiration of any applicable notice and cure period prescribed under the Lease
at anytime during the Term of this Lease, then Tenant's right thereafter to
reduce the amount of the Security Deposit L/C set forth in this subparagraph (e)
shall no longer apply and shall become null and void and of no further force and
effect."


3.           Tenant Improvements.


a.           Tenant hereby agrees to accept the Premises in its “as-is”
condition existing on the Commencement Date, subject to Landlord’s completion of
“Improvements” defined in subsection (b) below.


b.            Landlord shall construct improvements ("Improvements") for the
Premises in accordance with the Work Letter Agreement attached hereto as
Schedule 1. In connection thereto, Landlord hereby grants to Tenant an
“Improvement Allowance” of up to One Hundred Thousand and No/100 Dollars
($100,000.00) which Improvement Allowance shall be used only for the items
specified in the Cost Breakdown, as that term is defined in the Work Letter
Agreement, and for telephone and data cabling and wiring in the Premises. In the
event the total cost of construction of the Improvements exceeds the Improvement
Allowance, Tenant shall pay to Landlord the sum in excess of the Improvement
Allowance by cashier's check, which payment shall be made within five (5) days
of Landlord's notice to Tenant that Landlord is prepared to commence
construction.  In the event the actual cost of the Improvements is less than the
Improvement Allowance, the unused portion of the Improvement Allowance shall not
be paid or refunded to Tenant or be available to Tenant as a credit against any
obligations of Tenant under the Lease.


c.           To the extent the Improvements are not substantially completed by
the Commencement Date, Landlord shall permit Tenant to move into the Premises as
of the Commencement Date provided Tenant agrees to pay any additional costs
incurred by Landlord to complete the Improvements after the Commencement Date
due to Tenant’s occupancy of the Premises during such construction. Tenant
hereby acknowledges that the Improvements may be constructed in accordance with
this Paragraph while Tenant is in occupancy of the Premises, and Landlord's
actions in connection with such Improvements shall in no way constitute a
constructive eviction of Tenant or entitle Tenant to any abatement of rent.
Unless directly caused by Landlord’s or Landlord’s agents gross negligence or
willful misconduct, Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from the construction of the Improvements, nor shall
Tenant be entitled to any compensation or damages from Landlord for any
inconvenience or annoyance occasioned by such construction or Landlord's actions
in connection with such construction.  Notwithstanding the foregoing, Landlord
shall use commercially reasonable efforts to minimize unreasonable interference
with Tenant’s use and occupancy of the Premises during any such construction.


4.           Options to Renew.


(a)           Subject to the provisions of Section 26 of the Lease, and provided
that Tenant is not in default at the time of Tenant's exercise of the applicable
Option or at the commencement of the extended term, Tenant shall have one (1)
five (5) year Option to renew this Lease.  Tenant shall provide to Landlord on a
date which is prior to the date that the Option period would commence (if
exercised) by at least two hundred seventy (270) days and not more than three
hundred sixty-five (365) days, a written notice of the exercise of the Option to
extend the Lease for such additional Option term, time being of the
essence.  Such notice shall be given in accordance with Section 40 of the Lease,
as amended by Section 26.6.  If notification of the exercise of the Option is
not so given and received, all Options granted hereunder shall automatically
expire.  Base Rent applicable to the Premises for the Option term shall be equal
to the "Fair Market Rental" as hereinafter defined.  All other terms and
conditions of the Lease shall remain the same, except that after Tenant’s
exercise of the Option, Tenant shall have no further Option to renew the Lease.


(b)           If the Tenant exercises the Option, the Landlord shall determine
the Fair Market Rental by using its good faith judgment.  Landlord shall provide
Tenant with written notice of such amount within fifteen (15) days after Tenant
exercises its Option.  Tenant shall have fifteen (15) days ("Tenant's Review
Period") after receipt of Landlord's notice of the new base rent within which to
accept such rental.  In the event Tenant fails to accept in writing such rental
proposal by Landlord, then such proposal shall be deemed rejected and Landlord
and Tenant shall attempt to agree upon such Fair Market Rental, using their best
good faith efforts. If Landlord and Tenant fail to reach agreement within
fifteen (15) days following Tenant's Review Period ("Outside Agreement Date")
then the parties shall each within ten (10) days following the Outside Agreement
Date appoint a real estate broker who shall be licensed in the State of Maryland
and who specializes in the field of commercial office space leasing in the
Rockville, Maryland market, has at least five (5) years of experience and is
recognized within the field as being reputable and ethical.  If one party does
not timely appoint a broker, then the broker appointed by the other party shall
promptly appoint a broker for such party.  Such two individuals shall each
determine within ten (10) days after their appointment such base rent.  If such
individuals do not agree on Fair Market Rental, then the two individuals shall,
within five (5) days, render separate written reports of their determinations
and together appoint a third similarly qualified individual having the
qualifications described above.  If the two brokers are unable to agree upon a
third broker, the third broker shall be appointed by the President of the
Montgomery County Board of Realtors.  In the event the Montgomery County Board
of Realtors is no longer in existence, the third broker shall be appointed by
the President of its successor organization. If no successor organization is in
existence, the third broker shall be appointed by the Chief Judge of the Circuit
Court of Montgomery County, Maryland.  The third individual shall within ten
(10) days after his or her appointment make a determination of such Fair Market
Rental.  The third individual shall determine which of the determinations of the
first two individuals is closest to his own and the determination that is
closest shall be final and binding upon the parties, and such determination may
be enforced in any court of competent jurisdiction.  Landlord and Tenant shall
each bear the cost of its broker and shall share equally the cost of the third
broker.  Upon determination of the base rent payable pursuant to this Section,
the parties shall promptly execute an amendment to this Lease stating the rent
so determined.


(c)           The term "Fair Market Rental" shall mean the annual amount per
rentable square foot that a willing, comparable renewal tenant would pay and a
willing, comparable landlord of a similar office building would accept at arm's
length for similar space, giving appropriate consideration to the following
matters: (i) annual rental rates per rentable square foot; (ii) the type of
escalation clauses (including, without limitation, operating expenses, real
estate taxes, and CPI) and the extent of liability under the escalation clauses
(i.e., whether determined on a "net lease" basis or by increases over a
particular base year or base dollar amount); (iii) rent abatement provisions
reflecting free rent and/or no rent during the lease term; (iv) length of lease
term; (v) size and location of premises being leased; (vi) the value of the
tenant improvements; and (vii) other generally applicable terms and conditions
of tenancy for similar space; provided, however, Tenant shall not be entitled to
any tenant improvement or refurbishment allowance.  The Fair Market Rental may
also designate periodic rental increases, a new Base Year and similar economic
adjustments.  The Fair Market Rental shall be the Fair Market Rental in effect
as of the beginning of the applicable Option period, even though the
determination may be made in advance of that date, and the parties may use
recent trends in rental rates in determining the proper Fair Market Rental as of
the beginning of the applicable Option period.

 
Add-2

--------------------------------------------------------------------------------

 

5.           Signs.  Section 46 of the Lease is hereby modified by adding the
following to the end of Section 46:  "Landlord will provide, at Landlord’s sole
cost and expense, suite entry signage and Building directory signage.  The
design, size, location and materials of such signage shall be in accordance with
Landlord's standard Building signage package.  The cost of any changes in the
Building standard graphics on the door to the Premises or the Building directory
following their initial installation are subject to Landlord's approval and
shall be paid by Tenant, at Tenant's sole cost and expense.  Tenant shall also
have the right, at Landlord’s sole cost and expense, and subject to all
applicable codes and regulations and Landlord’s signage and design criteria, and
otherwise subject to Landlord’s prior approval, to place one line of signage on
the Building identity monument sign for the Building’s major tenants. The
signage rights granted to Tenant in this Section 46 are personal to the original
Tenant and may not be assigned by or to any person or entity other than
Tenant.  In addition, Tenant shall have the right, at Tenant’s sole cost and
expense and subject to Landlord’s prior written approval, which approval shall
not be unreasonably withheld, conditioned or delayed, to install a reception
area sign mounted on the wall behind the existing receptionist desk and visible
from Tenant’s reception area per Tenant’s reasonable specifications as to size,
color and material.”

 
Add-3

--------------------------------------------------------------------------------

 

exhibit a
 
premises
 
floor plan


[map0.jpg]

 
A-1

--------------------------------------------------------------------------------

 

exhibit b


verification letter


REXAHN PHARMACEUTICALS, INC., a Delaware corporation ("Tenant") hereby certifies
that it has entered into a lease with THE REALTY ASSOCIATES FUND V, L.P., a
Delaware limited partnership ("Landlord") and verifies the following information
as of the _______ day of _______________, 20___:


Number of Rentable Square Feet in Premises:
             
Commencement Date:
             
Lease Termination Date:
             
Tenant's Share:
             
Initial Base Rent:
             
Billing Address for Tenant:
                                             
Attention:
             
Telephone Number:
             
Federal Tax I.D. No.:
     



Tenant acknowledges and agrees that all tenant improvements Landlord is
obligated to make to the Premises, if any, have been completed and that Tenant
has accepted possession of the Premises and that as of the date hereof, there
exist no offsets or defenses to the obligations of Tenant under the
Lease.  Tenant acknowledges that it has inspected the Premises and found them
suitable for Tenant's intended commercial purposes.



   
TENANT
           
REXAHN PHARMACEUTICALS, INC.,
           
By:
               
Tae Heum Jeong
     
(print name)
           
Its:
Senior Vice President and CFO
     
(print title)



ACKNOWLEDGED AND AGREED TO:
             
LANDLORD
 
 
THE REALTY ASSOCIATES FUND V, L.P.,
 
a Delaware limited partnership
             
By:
Realty Associates Fund V LLC, a Massachusetts limited liability company, general
partner
               
By:
Realty Associates Advisors LLC, a Delaware limited liability company, manager
                 
By:
Realty Associates Advisors Trust, a Massachusetts business trust, manager
                    By: 
 
         
[Officer]
 


 
B-1

--------------------------------------------------------------------------------

 

exhibit c


rules and regulations


GENERAL RULES


Tenant shall faithfully observe and comply with the following Rules and
Regulations.


1.   Tenant shall not alter any locks or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  Tenant shall bear the cost of any lock changes or repairs required
by Tenant.  Keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.


2.   All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.  Tenant shall assume any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.


3.   Landlord reserves the right to close and keep locked all entrance and exit
doors of the Project except during the Project's normal hours of business as
defined in Section 11.4 of the Lease.  Tenant, its employees and agents must be
sure that the doors to the Project are securely closed and locked when leaving
the Premises if it is after the normal hours of business of the
Project.  Tenant, its employees, agents or any other persons entering or leaving
the Project at any time when it is so locked, or any time when it is considered
to be after normal business hours for the Project, may be required to sign the
Project register.  Access to the Project may be refused unless the person
seeking access has proper identification or has a previously received
authorization for access to the Project.  Landlord and its agents shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Project of any person.  In case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.


4.   No furniture, freight or equipment of any kind shall be brought into the
Project without Landlord's prior authorization.  All moving activity into or out
of the Project shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates.  Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Project and also the times and manner of moving the same in and
out of the Project.  Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight, and Tenant shall be solely responsible for the
cost of installing all supports.  Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Project, its contents, occupants or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.


5.   The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Tenant shall not ask employees of Landlord to do anything outside
their regular duties without special authorization from Landlord.


6.   Tenant shall not disturb, solicit, or canvass any occupant of the Project
and shall cooperate with Landlord and its agents to prevent the same.  Tenant,
its employees and agents shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.  Smoking shall not be permitted in the Common Areas.


7.   The toilet rooms, urinals and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein.  The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or agents, shall have caused it.


8.   Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.


9.   Tenant shall not use or keep in or on the Premises or the Project any
kerosene, gasoline or other inflammable or combustible fluid or
material.  Tenant shall not bring into or keep within the Premises or the
Project any animals, birds, bicycles or other vehicles.


10.   Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or to
otherwise interfere in any way with the use of the Project by other tenants.


11.   No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters' Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.


12.   Landlord shall have the right to approve where and how telephone wires are
to be introduced to the Premises.  No boring or cutting for wires shall be
allowed without the consent of Landlord.  The location of telephone call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord, such approval not to be unreasonably withheld, conditioned
or delayed.  Tenant shall not mark, drive nails or screws, or drill into the
partitions, woodwork or plaster contained in the Premises or in any way deface
the Premises or any part thereof without Landlord's prior written
consent.  Tenant shall not install any radio or television antenna, satellite
dish, loudspeaker or other device on the roof or exterior walls of the Project
without Landlord’s prior written consent, which such consent shall not be
unreasonably withheld, conditioned or delayed.  Tenant shall not interfere with
broadcasting or reception from or in the Project or elsewhere.


13.   Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.


14.   Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord to ensure the most effective operation of the
Project's heating and air conditioning system, and shall refrain from attempting
to adjust any controls.  Tenant shall not without the prior written consent of
Landlord use any method of heating or air conditioning other than that supplied
by Landlord.

 
C-1

--------------------------------------------------------------------------------

 

15.   Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal.  All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.


16.   Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or any
governmental agency.


17.   No awnings or other projection shall be attached to the outside walls or
windows of the Project by Tenant.  No curtains, blinds, shades or screens shall
be attached to or hung in any window or door of the Premises without the prior
written consent of Landlord.  All electrical ceiling fixtures hung in the
Premises must be fluorescent and/or of a quality, type, design and bulb color
approved by Landlord.  Tenant shall abide by Landlord's regulations concerning
the opening and closing of window coverings which are attached to the windows in
the Premises.  The skylights, windows, and doors that reflect or admit light and
air into the halls, passageways or other public places in the Project shall not
be covered or obstructed by Tenant, nor shall any bottles, parcels or other
articles be placed on the windowsills.


18.   Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises unless otherwise agreed to in
writing by Landlord.  Except with the prior written consent of Landlord, no
person or persons other than those approved by Landlord shall be permitted to
enter the Project for the purpose of cleaning same.  Landlord shall in no way be
responsible to Tenant for any loss of property on the Premises, however
occurring, or for any damage done to the effects of Tenant or any of its
employees or other persons by the janitor of Landlord.  Janitor service shall
include ordinary dusting and cleaning by the janitor assigned to such work and
shall not include cleaning of carpets or rugs, except normal vacuuming, or
moving of furniture and other special services.  Window cleaning shall be done
only by Landlord at reasonable intervals and as Landlord deems necessary.


PARKING RULES


1.   Parking areas shall be used only for parking by vehicles no longer than
full size, passenger automobiles herein called "Permitted Size Vehicles".


2.   Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities.  Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.


3.   Parking stickers or identification devices shall be the property of
Landlord and shall be returned to Landlord by the holder thereof upon
termination of the holder's parking privileges.  Tenant will pay such
replacement charges as is reasonably established by Landlord for the loss of
such devices.  Loss or theft of parking identification stickers or devices from
automobiles must be reported to the parking operator immediately.  Any parking
identification stickers or devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.


4.   Landlord reserves the right to relocate all or a part of parking spaces
from floor to floor, within one floor, and/or to reasonably adjacent off site
locations(s), and to allocate them between compact and standard size and tandem
spaces, as long as the same complies with applicable laws, ordinances and
regulations.


5.   Unless otherwise instructed, every person using the parking area is
required to park and lock his own vehicle.  Landlord will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.


6.   Validation of visitor parking, if established, will be permissible only by
such method or methods as Landlord may establish at rates determined by
Landlord, in Landlord's sole discretion.


7.   The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.


8.   Tenant shall be responsible for seeing that all of its employees, agents
and invitees comply with the applicable parking rules, regulations, laws and
agreements.  Garage managers or attendants are not authorized to make or allow
any exceptions to these Parking Rules and Regulations. Landlord reserves the
right to terminate parking rights for any person or entity that willfully
refuses to comply with these rules and regulations.


9.   Every driver is required to park his own car.  Where there are tandem
spaces, the first car shall pull all the way to the front of the space leaving
room for a second car to park behind the first car.  The driver parking behind
the first car must leave his key with the parking attendant. Failure to do so
shall subject the driver of the second car to a Fifty Dollar ($50.00)
fine.  Refusal of the driver to leave his key when parking in a tandem space
shall be cause for termination of the right to park in the parking
facilities.  The parking operator, or his employees or agents, shall be
authorized to move cars that are parked in tandem should it be necessary for the
operation of the garage.  Tenant agrees that all responsibility for damage to
cars or the theft of or from cars is assumed by the driver, and further agrees
that Tenant will hold Landlord harmless for any such damages or theft.


10.   No vehicles shall be parked in the parking garage overnight.  The parking
garage shall only be used for daily parking and no vehicle or other property
shall be stored in a parking space.


Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Project, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein. Landlord may waive any one or more of these Rules
and Regulations for the benefit of any particular tenant, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Project.  Tenant shall be
deemed to have read these Rules and Regulations and to have agreed to abide by
them as a condition of its occupancy of the Premises.

 
C-2

--------------------------------------------------------------------------------

 

exhibit D


FORM OF LETTER OF CREDIT


IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER ________




LETTER OF CREDIT AMOUNT
ISSUE DATE
EXPIRY DATE
 
 
US [AMOUNT]
[DATE]
[DATE]
 
 



BENEFICIARY:
APPLICANT:
   
[LANDLORD]
C/O TA ASSOCIATES REALTY
28 STATE STREET
BOSTON, MASSACHUSETTS 02109
ATTENTION:  LEASE ADMINISTRATOR
[TENANT]
[ADDRESS OF PROPERTY]
 
   
WITH COPY TO:
[PROPERTY MANAGER]
[ADDRESS]
 

 
GENTLEMEN:


WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR FOR THE
ACCOUNT OF THE ABOVE REFERENCED APPLICANT IN THE AGGREGATE AMOUNT OF US [AMOUNT]
WHICH IS AVAILABLE BY PAYMENT OF YOUR DRAFT(S), AT SIGHT, DRAWN ON OURSELVES,
WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1.
A STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED REPRESENTATIVE OF [LANDLORD]
(HEREIN CALLED “THE LANDLORD”) STATING THAT: “THIS CERTIFIES THAT A DEFAULT
EXISTS PURSUANT TO  THAT CERTAIN DEED OF LEASE BETWEEN [LANDLORD], LANDLORD AND
[TENANT], TENANT, AS AMENDED FROM TIME TO TIME.”



-OR-


“[TENANT] (THE “TENANT”) HAS FAILED TO RENEW OR REPLACE THIS LETTER OF CREDIT
THIRTY (30) DAYS BEFORE ITS CURRENT EXPIRATION DATE AND LANDLORD IS ACCORDINGLY
ENTITLED TO DRAW UPON THIS LETTER OF CREDIT.”


2.
THE ORIGINAL OF THIS LETTER OF CREDIT.



IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT WRITTEN AMENDMENT FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRY DATE UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO SUCH EXPIRATION DATE,
WE NOTIFY YOU IN WRITING AT THE ABOVE ADDRESS BY EXPRESS COURIER THAT WE ELECT
NOT TO RENEW THIS LETTER OF CREDIT FOR ANY SUCH ADDITIONAL PERIODS(S).  UPON
RECEIPT BY YOU OF SUCH NOTICE, YOU MAY DRAW HEREUNDER BY PRESENTATION OF YOUR
DRAFT AT SIGHT ON US.


PARTIAL DRAWINGS ARE PERMITTED.


THIS LETTER OF CREDIT IS TRANSFERABLE BY BENEFICIARY.


THIS IRREVOCABLE LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING.  THIS UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED,
AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT OR CONTRACT REFERRED TO
HEREIN.


WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS CREDIT SHALL BE DULY HONORED IF PRESENTED TOGETHER
WITH DOCUMENT(S) AS SPECIFIED ABOVE AND THE ORIGINAL OF THIS CREDIT, AT OUR
OFFICE LOCATED AT [MUST BE ADDRESS LOCAL TO ___________ AREA] ON OR BEFORE THE
ABOVE STATED EXPIRY DATE.  DRAFT(S) DRAWN UNDER THIS CREDIT MUST SPECIFICALLY
REFERENCE OUR CREDIT NUMBER.  DRAFTS DRAWN IN COMPLIANCE WITH THE TERMS OF THIS
LETTER OF CREDIT SHALL BE HONORED BY US WITHOUT INQUIRY AS OF THE TRUTH OF THE
STATEMENTS SET FORTH IN THE DRAW REQUEST AND REGARDLESS OF WHETHER APPLICANT
DISPUTES THE CONTENT OR ACCURACY OF SUCH STATEMENTS. FACSIMILE DRAWINGS ARE
PERMITTED.  IF A DRAFT IS PRESENTED TO US BY FACSIMILE TO OUR FAX NUMBER
_______________, THE ORIGINAL LETTER  OF CREDIT IS NOT REQUIRED.


WE HEREBY ENGAGE WITH YOU THAT DRAWINGS PRESENTED UNDER AND IN COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED WITHIN TWO (2) BUSINESS
DAYS AFTER OUR RECEIPT OF YOUR PRESENTATION OF THE CERTIFICATE AND ANY SUCH
DOCUMENTS AT THE ABOVE ADDRESS.


EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, ESTABLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT ON THE DATE OF ISSUANCE OF THIS
CREDIT.


SINCERELY,


 
 
AUTHORIZED REPRESENTATIVE
 



 
D-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


work letter agreement


1.           Tenant Improvements.  Landlord shall furnish and install, in or for
the benefit of the Premises, the improvements ("Improvements") described in the
Space Plan attached hereto as Schedule 1-A.  All architectural and engineering
work for such Improvements and any required occupancy permits for the Premises
shall also be provided at Landlord's sole cost and expense, subject to
reimbursement by Tenant pursuant to Paragraph 5 below.


2.           Plans and Specifications.


2.1.           Space Plan.  The Space Plan is attached hereto as Schedule 1-A.


2.2.           Plans.  Based on the approved Space Plan, Landlord shall cause
its architects and engineers to prepare and submit to Tenant for approval
detailed plans, specifications and working drawings ("Plans") for the
construction of Tenant's leasehold improvements to the Premises
("Improvements").  Landlord reserves the right to approve any space planner,
architect or engineer if employed by Tenant.  As used herein, the term
"Improvements" shall include all non-base building work to be done in the
Premises pursuant to the Plans, including, but not limited to: demolition work,
partitioning, doors, ceiling, floor coverings, wall finishes (including paint
and wall coverings), window coverings, electrical (excluding the cost of
computer cabling, Tenant’s telephone system and wiring, and any other special
electrical or wiring dedicated to the Tenant’s operations or business),
plumbing, heating, ventilating and air conditioning, fire protection, cabinets
and other millwork.  If Tenant has leased an entire floor, the Improvements
shall include finished toilet rooms, corridors and elevator
vestibules.  Landlord shall submit the Plans to Tenant for approval within
fifteen (15) business days following Tenant's approval of the Space Plan. Within
three (3) days after receipt by Tenant of the Plans, Tenant (i) shall give its
written approval with respect thereto, or (ii) shall notify Landlord in writing
of its disapproval and state with specificity the grounds for such disapproval
and the revisions or modifications necessary in order for Tenant to give its
approval.  Within five (5) days following Landlord's receipt of Tenant's
disapproval, Landlord shall submit to Tenant for approval the requested
revisions or modifications.  Within three (3) days following receipt by Tenant
of such revisions or modifications, Tenant shall give its written approval with
respect thereto or shall request other revisions or modifications
therein.  After approval of the Plans by Tenant, no further changes to the Plans
shall be made without the prior written approval of Landlord.


3.           Specifications for Building Standard Improvements.  Specifications
and details for building standard improvements ("Standards") are available in
the office of the Building.  Except as specified in Section 4 below, the Space
Plan and Plans shall be consistent with the Standards, and no deviations shall
be permitted from the Standards without Landlord's consent as set forth in
Section 4 below.


4.           Grounds for Disapproval.  Tenant may request deviations from the
Standards for Improvements provided that the deviations ("Non-Standards") shall
not be of lesser quality than the Standards.  Landlord shall not be required to
approve any item of the Space Plan, the Plans or the Non-Standards that (a) does
not conform to applicable governmental regulations or is disapproved by any
governmental agency; (b) requires building service (including electrical power)
beyond the level normally provided to other tenants in the Building; or (c)
overloads the floors.


5.           Improvement Cost and Allowance.


5.1.           Cost Breakdown.  Within a reasonable period following approval of
the Plans, Landlord shall provide Tenant with a breakdown of the estimated total
cost of the Improvements ("Cost Breakdown"), including, without limitation:
construction cost of the Improvements; architectural and engineering fees
relating to the preparation and review of the Space Plan and the Plans
(inclusive of the initial Space Plan and all design work above and below the
ceiling); governmental agency plan check, permit and other fees; sales and use
taxes; testing and inspection costs; and construction fees (including general
contractor's overhead and supervision fees).  Within five (5) days after receipt
by Tenant of the Cost Breakdown, Tenant shall either approve the same in writing
or shall provide Landlord with a detailed list of revisions to the approved
Plans.


5.2.           Improvement Allowance.  Landlord hereby grants to Tenant an
"Improvement Allowance", of up to One Hundred Thousand and No/100 Dollars
($100,000.00) which Improvement Allowance shall be used only for the items
specified in the Cost Breakdown, and for telephone and data cabling and wiring
in the Premises. In the event that the Cost Breakdown exceeds the Improvement
Allowance, Tenant shall pay to Landlord the sum in excess of the Improvement
Allowance by cashier's check, which payment shall be made within five (5) days
of Landlord's notice to Tenant that Landlord is prepared to commence
construction.


5.3.           No Refund.  If the actual cost of the Improvements does not
exceed the Improvement Allowance, the unused portion of the Improvement
Allowance shall not be paid or refunded to Tenant or be available to Tenant as a
credit against any obligations of Tenant under the Lease.


6.           Construction of Improvements.


6.1           Construction.  Within a reasonable period following approval of
the Plans by Tenant, Landlord shall instruct its contractor to secure a building
permit and commence construction of the Improvements in accordance with the
Plans.


6.2           Change in Plans.  If there are any changes requested by Tenant
after the final approval by Landlord and Tenant of the Plans and Landlord
approves such change, then upon the completion of any required revisions to the
Plans, Landlord shall notify Tenant of the cost which will be chargeable to
Tenant by reason of such change and Tenant shall notify Landlord whether Tenant
desires to proceed with such change.  Until such time as Tenant has approved
such change and Landlord has received payment in full of the total costs of such
change (including payment for all architectural and engineering costs and
related design expenses), Landlord shall not be obligated to stop or alter any
work to incorporate the desired change and may continue to work on Tenant's
Premises in accordance with the Plans.


6.3           Completion.  Landlord shall endeavor to cause the contractor to
substantially complete construction of the Improvements in a diligent manner,
but Landlord shall not be liable for any loss or damage as a result of delays in
construction or delivery of possession of the Premises.

 
Sch1-1

--------------------------------------------------------------------------------

 

7.           Commencement Date.  The Commencement Date and Tenant's obligation
to pay rent under the Lease shall be governed by Section 3 of the Lease.


8.           Final Inspection.  Tenant together with Landlord and Landlord's
contractor shall make a final inspection of the Premises to ensure that the
construction has been accomplished substantially in accordance with the
Plans.  A punch list (the "Punch List") of items to be completed or corrected
shall be prepared at the time of such inspection.  Landlord agrees to use
reasonable efforts to complete all items on such Punch List as soon as
reasonably possible thereafter.


9.           Incorporation.  This Agreement is and shall be incorporated by
reference in the Lease, and all of the terms and conditions of the Lease are and
shall be incorporated herein by this reference.



 
Sch1-2

--------------------------------------------------------------------------------

 

schedule 1-a
improvements


[map.jpg]
 
 

--------------------------------------------------------------------------------